 KAUFMAN'S OF KENTUCKY151Kaufman-Straus Company doing business as Kaufman's of Ken-tuckyandRetail ClerksUnion LocalNo. 445, of Retail ClerksInternationalAssociation,AFL-CIO.CasesNos. 9-CA-03 31and 9-CA-2363.May 16, 1962DECISION AND ORDEROn February 13,1962, Trial Examiner Arthur E. Reyman issued hisIntermediateReport in the above-entitled proceedings, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.He also found that the Respondent had notengaged in other unfair labor practices alleged in the complaint andrecommended dismissal of the complaint as to them. Thereafter, theGeneral Counsel and the Charging Party filed exceptions to the Inter-mediateReport and supporting briefs.' The Respondent filed a briefin support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in these cases, including the ex-ceptions and briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERThe Board adopts the Trial Examiner's Recommended Order asamended herein 2The Charging Party's request for oral argument is denied as, in our opinion, therecord,exceptions,and briefs adequately set forth the issues and positionsof theparties'Althoughthe Trial Examiner found that Respondent violated Section 8(a) (1) of theAct by circulating a petitionamong its employees whichwas calculated to and didinterferewith,restrain,and coercethe employeesin the exerciseof rightsguaranteed bySection 7of the Act, hefailed affirmatively to recommend that Respondent be ordered tocease and desisttherefromWe shall correctthis inadvertency by amending paragraph1(a) of his Recommended Order to add the following at the end thereof.or circulating a petition among its employees which is calculated to or does inter-ferewith,restrain,and coerce employees in the exerciseof rightsguaranteed bySection 7of the ActWe shall also amend the notice by inserting therein thefollowingWx WILLNOT circulate petitions among ouremployeescalculated to interfere with,restrain,and coerce our employees in the exercise of rights guaranteed by Section 7of the Act137 NLRB No. 18 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis is a proceeding under Section 10(b) of the National Labor Relations Act, asamended, 29 U.S.C. Sec.151,et seq.,herein called the Act.Retail Clerks UnionLocal No.445, of Retail Clerks International Association,AFL-CIO, by its Inter-national representative,Charles Day, filed a charge herein on June 2,1961, anamended charge on June 4,1961,and a second amended charge on July 3, 1961(Case No. 9-CA-2331).On July 19,1961, the same labor organization by thesame representative filed a charge(Case No.9-CA-2363).The charges allegedviolations of Section 8(a) (1) and(3) of the Act by Kaufman-Straus Company doingbusiness as Kaufman's of Kentucky.'The General Counsel of the National LaborRelations Board,on behalf of the Board, by the Regional Director for the NinthRegion, on July 21, 1961,issued a complaint against the Employer,together withnotice of hearing,the complaint alleging that the Union had engaged in and isengaging in unfair labor practices affecting commerce in contravention of Section8(a)(1) and(3) of the Act (Case No.9-CA-2331).On August 25, 1961,anothercomplaint was issued against the Respondent alleging further violations of Section8(a) (1) and(3) of theAct.TheRespondent filed a timely answer to the complaintin Case No.9-CA-2331 on July 27,1961,and an answer to the complaint in CaseNo. 9-CA-2363 on September 1, 1961.On August 25, 1961,the Regional Directorentered an order herein consolidating the two cases, pursuant to Section 108.33 ofthe Board's Rules and Regulations,Series 8, as amended.On the issues framed by the complaints and the answers thereto,this case cameon to be heard before Arthur E.Reyman,the duly designated Trial Examiner, atLouisville,Kentucky,on October 9, 1961,and sessions were held that day and onOctober 10 and 11.Further sessions were held beginning on October 24 and thehearing was closed on November 2, 1961.At thehearing, each party was affordedfull opportunity to be heard,to examine and cross-examine witnesses,and to intro-duce evidence pertinent to the issues, and each was afforded opportunity to argueorally upon the record,to file proposed findings of fact and conclusions or both, andto file briefs.Briefs have been submitted by counsel on behalf of each party.Upon the entire record,and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF KAUFMAN-STRAUS COMPANYThe Respondent,a Kentuckycorporation,is a retail department store operating attwo locations,one in Louisville,Kentucky,the onlystore involvedin these proceed-ings, and the other at Pleasure RidgePark, Kentucky.During the year immediatelypreceding the issuance of each complaint,whichisa representative period, theRespondent's gross volume of sales exceeded$500,000and it had a direct outflowof its products in interstate commerce of a value in excess of $50,000 which it soldand shippeddirectlyto points outside theState of Kentucky.Duringthe same period,ithad a direct inflow in interstate commerce of goods, materials,and supplies of avalue in excessof $50,000 which was shipped directly to it from points outside theState of Kentucky.Now, and atall times material to the issues herein,the Respondent is and hasbeen an employer as defined in Section 2(2) of the Act, and isand has been engagedin commerce and in operations affecting commerce as defined in Section2(6) and (7)of the Act.II.THE LABOR ORGANIZATIONINVOLVEDRetail Clerks Union LocalNo. 445,of Retail Clerks International Association,AFL-CIO,isnow,and has been at all times material herein,a labor organizationwithin the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICES AND THOSE PROVEDThe complaint asserts violations of theAct bythe Respondent in that on May 31,1961,2 the Respondent terminated the employment of Jo Ann Ison and has failed to'Retail Clerks Union Local No 445,of Retail Clerks InternationalAssociation, AFL-CIO, may sometimes be called Local No. 445 or theUnion, Kaufman-StrausCompany,doing business as Kaufman's of Kentucky,may sometimes be called Kaufman-Straus, theCompany, or the Respondent2Unless hereinafter noted, all dates mentioned will be for the year 1961. KAUFMAN'S OF KENTUCKY153reinstateher because of her sympathy for, membership in, and activities on behalfof the Union; that on or about June 28 Respondent terminated the employment ofLucille Huffman for the same reasons; and that on or about May 22 the Respondentlaid off and subsequently terminated the employment of Lawrence Donhoff for thesame reasons.The complaint sets out a number of what are alleged to be unfairlabor practices committed by supervisors of the Respondent, including the estab-lishment of a new rule, on or about May 23, 1961, threatening discharge for solici-tation of any kind within the Respondent's store and the posting throughout its storeof notices to that effect for the purpose of thwarting is employees in their organiza-tional efforts; following Donhoff throughout the store; the announcing in a speechto employees by Roy J. Gardner, vice president and a supervisor, that he did notlike the Union and the Union was not coming into Respondent's store and that if itdid, he would not work there, interrogating certain employees; retroactively raisingthe wages of an employee; and a number of incidents said to be aimed toward de-feating the organization of the Respondent's employees in its Louisville store (CaseNo. 9-CA-2331). In Case No. 9-CA-2363, the complaintallegesthe unlawfuldischarge of Morgan P. Sheehan, Jr., and a failure to reinstate him because of hissympathy for, membership in, and activities on behalf of the Union; the refusal ofthe Respondent to promote an employee because of that employee's activities onbehalf of the Union; and various statements made to several employees at differenttimes in opposition to the Union and with the intent to discourageunionactivitieson the part of the employees.The answers filed to each complaint constitute blanketdenials of any of the unfair labor practices set forth in the complaints.A. Supervisory status of buyers and assistant buyersA store census, based upon the 40-hour week for each employee, showed 367/employees for the week ending April 29 and 340 employees for the week ending July29, 1961, engaged in the sales, office, warehousing and delivery, marking and re-ceiving, personnel, publicity, and other departments of the store, plus 24 assistantbuyers on April 29 and 22 on July 29. For the week of July 29, there were 19buyers.The store executives whose supervisory status is not in doubt are stipulated by theparties to be the following executives, buyers, and department heads: Milius, Gardner,Moran, Davies, Elliott, Ferrell, Gallagher, Gup, MacNeil, Jacobs, McDonnell, Mur-phy, Sidner, Sturm, Zink, Boblitt, Nichols and Zwally.Roth, Rosenbaum, andRothschild were described as merchandise managers over the buyers, so I assumethat these three men are also executives and therefore supervisors. It is claimedby the General Counsel, and denied by the Respondent, that Bill T. Nichols, EdnaShields, one Balough, and one Hettinger, assistant buyers at the critical times herein,were or are supervisors within the definition in Section 2(11) of the Act.The uncontradicted testimony of Vice President Gardner is clear enough on theduties and responsibilities of assistant buyers, and his description of the duties ofbuyers, as well as assistant buyers, include those activities which the General Couneland the Charging Party would have interpreted to mean that assistant buyers havethat kind of authority set forth in Section 2(11) of the Act which would determinethem to occupy supervisory status.The testimony of Gardner is in support of, andin elaboration of, the duties of buyers and assistant buyers as described by certainother individuals who testified herein.First, to understand the duties of the assistant buyers, it is necessary to touchbriefly upon the duties of the buyers themselves.According to Gardner:Buyers do not sell.They primarily buy merchandise, planning, developingbusiness, advertising, they more or less do work on the executive level, planningthe operation of the department as distinguished from what an assistant does.Planning help, planning advertising, planning inventories, purchasing merchan-dise, determining when it shall be sold, what it shall be sold for, those are allduties that are completely foreign to an assistant.An assistant never performsthose major duties. ..Buyers go on buying trips, some semi-annually, somequarterly, some monthly and while that buyer is away the assistant is givencertain additional duties in the absence of that buyer.Usually when the buyeris preparing to go into the market or be away they make all of their plans inpreparation for all of the things that have to be done during their absence.Generally the assistant is given those things to execute in their absence. .These assistants are not qualified to do what the buyer does. In other words,ifa buyer plans a particular ad let us say on a Friday while he is gone, hemay say, "now, look I have made this plan. I want this ad to run. See thatthe advertising department gets this copy.Take this merchandise up to themon this particular day."The assistants are not competent to make those plans. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDThose plans are all made by the buyer. If he is going away he may tell himto take care of that in his absence.Normally we look for the buyer to havea department open and close every night. If the buyer is out of the store theassistant has to make sure that the department is ready to go, open and close. .The buyer and the personnel office do all the scheduling. In other words, ifthey are going away for a week they will make their schedule out, before theygo away, with the personnel director. In other words, when a buyer leaves for-a market they have to check with my office before they leave, before they canget their traveling expenses and their railroad fare.They must satisfy me thatall of the preparations have been made to take care of all the things which haveto be done in his or her absence. If they don't, they can't leave.As described by Gardner, duties ofan assistantbuyer are generally those dutiesengaged in by sales persons, additional duties such as clerical and recordkeepingand report making.Primarily assistant buyers are sellers with some additionalclerical duties.Clerical duties include counting stock, calculating stock accounts,making out sales reports, and reviewing inventory.An assistant buyer may approvechecks and returns.During the absence of the buyer the assistant buyers performno duty requiring the use of independent judgment or initiative, have no authorityto hire or fire or suspend or recommend effective personnel action concerning anyemployee, to reward or discipline employees; nor do they have the power to adjustgrievances.At times, assistant buyers may wear a badge identifying him or her as a supervisor..The wearing of the badge does not enlarge the authority of jurisdiction or changethe duties of the assistant buyer.The badge is worn for the benefit of a customerto advise that customer, by implication, that he or she may discuss the return ofmerchandise or make an exchange of goods or perhaps to obtain the "okay" of acheck tendered on the purchase of merchandise with the badge owner .3The importance attached to the requirement that every customer be given a_receipt and that all cash from all sales be registered and put in the cash drawer wasexplained by Gardner:If cash sales are not recorded in the cash register it is the contributingfactor toward the loss that the Company sustains. (2) If the transaction is notrecorded in the cash register it puts the purchaser in a very embarrassingposition in that she walks out of the store without any tangible evidence ofpurchase which could be very embarrassing for that customer.Further, whena transactionis notrecorded in the cash register the Kaufman-Straus Companyisnot the only one involved in a transaction in cosmetics and jewelry andluggage etc., the Federal Government is involved.There are certain excisetaxes charged to a customer which is not the property of the Kaufman-StrausCompany.When a transaction is not recorded there are certainsales taxesthat are charged to the customer for which cash is received which money doesnot belong to Kaufman-Straus. I think the regulations under which we operatethe store require that these to be properly recordedand unlessthey are properlyrecorded Kaufman-Straus is in a very embarrassing position of not paying itstax liability.Gardner substantiated the testimony of More regarding the irregularity report onIson and explained in detail the procedure of examination and checking of theaccuracy of the irregularity report.He also went over the irregularity report madeon Huffman and corroborated the testimony of More and his shoppers regarding theaccuracy of the report.B. Union organization activitiesOn March 29, Local 445 began a formal organizing campaign directed toward itsbecoming the bargaining representative of the employees of the Respondent.Onthat day Nancy von Bokern and Donald E. Carter, both International representativesof the Retail Clerks International Association, Art Potter, assistant regional director,8A memorandum dated November 4, 1960, by Personnel Director Rooney to all depart-ment managers on the subject of termination of employment formalizedcertain procedurestheretofore in effectThis memorandum instructed department managers that all termi-nations, whether by reason of resignation, layoff, or discharge, are to be handled only bythe personnel department, and pointed out specifically that departmentmanagers mayrecommendtransfer, layoff, or dischargebut inno casesdo they have the obligation orthe authority totake actionregardingemployment, transfer, layoff,or termination ofan associate. KAUFMAN'S OF KENTUCKY155AFL-CIO, and Richard L. Miller, secretary-treasurer of the Greater LouisvilleCentral Labor Council, passed out handbills in front of Kaufman's of Kentucky toallwho came out of the store and who were passing by on the street. The handbillswere passed at the two front entrances of the store and at its back entrance.Thisleaflet had attached to it a self-addressed printed envelope directed to the headquartersof Local No. 445 and contained on the inside back portion of the envelope a printed"authorization for representation" for signature of an employee with his home ad-dress,which if signed would authorize the Retail Clerks International Associationto act as the employee's bargaining agent.At the time the handbills were passed outon this day two supervisory employees of the Respondent asked for and were giventhree copies of the leaflet with attached envelope. Some four or five other supervisorswere handed the leaflet, and other members of management were handed copies ofthe leaflet after the first day on which they were distributed.Von Bokern testifiedthat Roy J. Gardner, at that time the chief executive of the store, observed the passingof the handbills on March 29, from a station inside the store near the doors.Otherhandbills were passed out from time to time until September 23.Among the em-ployees who took a more active interest in the organizational campaign were Jo AnnIson, Lucille Huffman, Morgan P. Sheehan, Jr., and Larry Donhoff.4Before the program of handbilling began on March 29, Ison furnished to LocalNo. 445 the names and addresses of between 75 and 100 of the Respondent's em-ployees 5 Ison signed an authorization card prior to the date of the first handbillingas did Huffman. Thereafter they worked actively with representatives of Local No.445 and supplied names and addresses, called upon employees at their homes, andtalked to others at different places. Ison, Huffman, Donhoff, and Sheehan each wasa chairman of an organizing committee consisting of 12 people.AfterMarch 29,weekly meetings were held at the headquarters of Local No. 445 immediately afterworking hours and there were meetings from 8 until 9 a.m. before employees weredue to report in to work.Von Bokern is a member of Local No. 445 and had heldthe offices of trustee, recording secretary, advocate reporter, steward, and secretary-treasurer of Local No. 445. She resigned as secretary-treasurer on May 25, at whichtime she became an International representative of the International AssociationPrior to her resignation as secretary-treasurer, she was employed by Forsythe's ShoeStore, located directly across the street from Kaufman-Straus.During the organizingcampaign, Ison, Huffman, and Donhoff occasionally came to her place of employmentto see her on her lunch hour and sometimes brought employees with them, these em-ployees having evidenced an interest in the Union.Von Bokern testified that prior to the time she resigned from Forsythe's Shoe Storeshe visited the Respondent's store at least two or three times a day and thereaftervisited the store daily; that she on each occasion spoke to the four chairmen of theorganizing committee; that at one time when she was talking to Ison, Edna Shields,said by the General Counsel to be a supervisor, observed her talking to Ison, and thatthereafter, whenever she stopped at Ison's cosmetic counter, Shields was at her sta-tion and would watch her and Ison as they talkedShe said that Shields would be-come excited when she entered the store, would look up and down the counter, wouldpick up a telephone, and the bell system used to call certain personnel would ringeither the number of Michael Moran, building superintendent, Roy J. Gardner, vicepresident and chief executive of the store, or his successor, Robert L. Milius. Shetestified to surveillance by other supervisors, the assistant buyer of the men's depart-ment, Bruce Hickey, and Philip Ferrell and Michael Moran.Von Bokern men-tioned at least two incidents where she was observed talking to Ison, Huffman, andDonhoff at times when she was in the store in the guise of a purchaser.On April 19theUnion passed out a mimeographed sheet over the name of Von Bokern assecretary-treasurer of Local No. 445 urging employees to sign an attached authoriza-tion card and to vote for the Union, there being attached to it a reprint of an articlefrom the International Association's magazine, Retail Clerks Advocate.6*These are the persons alleged to have been discriminatorily dischargedEach caseis discussed below"Kaufman-Straus employs regular, part-time, and contingent einplovees in the severaldepartments of the storeThe number of persons employed varies with peak employmentduring the Faster and Christmas seasonsO Von Bokern is president of the Kentucky Alumni Labor School of Kentucky, AFL-CIO ; secretary of the Education Committee, the Greater Louisville Central LaborCouncil ; chairman of the Library Committee of the Kentucky State AFT-CIO; and hasparticipated in the organization of the Bon Ton Department Store in Louisville and,according to her, her name and picture appeared in newspapers at the time of the picket-ing of Bon Ton. 156DECISIONSOF NATIONAL LA13OR RELATIONS BOARDC. Companyreaction to union activitiesRoy J. Gardner, vice president and treasurer of Kaufman-Straus,1 testified that onor about April 4 the Company received a letter from Local No. 445 advising theRespondent that the Union intended to engage in an attempt to organize the store,and that after Vice President Milius received the contents the two of them discusseditand established certain policies to be followed in connection with union activities.A five-point program to be observed was described by Mr. Gardner:Number one, of which was that we did not feel that a union was advisable forKaufman-Straus and, therefore, we were against it; number two and more im-portant we felt that in a matter such as this the employees should have theirright to make up their own minds as to whether we shall or shall not have aunion in the store; number three, there shall be no discrimination against anyonefor union activity and neither would there be any rewards for anyone engagedin antiunion activities and number four, we would do everything possible andlean over backwards to keep from doing anything that would cause an unfairlabor charge; and number five, any contracts by union officials to Mr. Milius orto me would be referred directly to counsel.A memorandum in the form of an intercompany communication was prepared fromMr. Milius to all buyers and executives, dated May 3, and distributed to the mer-chandise managers, buyers, store superintendent, personnel director, and such otheremployees as were engaged at the supervisory level. It was not distributed to assistantbuyers nor to any other employee of the Company.This memorandum read: 8The following rules outline the acts which the management of an employersubject to a labor organizing campaign may engage in without being guilty ofan unfair labor practice:1.The employer may attempt topersuadehis employees not to vote for, orjoin the Union.The employer, however, may not promise employees a rewardto keep the Union out-or threaten to impose a punishment if the Union isbrought in.For example, an employer cannot promise to increase wages if Union isdefeated or threaten to reduce wages, discharge employees, or contract outtrucking if the Union wins.2. Interviewswith employees regarding unionization should not be "coercive."This means that the interviews should not be under circumstances that wouldimply that high pressure methods of persuasion has been used.For example, it is better to discuss the matter of unionization with employeesat their regular work stations, rather than in the employer's private office.3. It is an unfair labor practice to discriminate in any way against an employeefor his Union activity.This means that a Union man cannot be discharged ordemoted by reason of his Union activity alone.However, if an employee isguilty of misconduct or is unable to do a job, there is no reason why he shouldnot be discharged.Work can only be contracted out, if it can be shown thatsuch contracting out was for a legitimate business purpose and not for the pur-pose of discriminating against Union members.4. It is permissible to discuss with employees the disadvantages of UnionMembership. Some of the disadvantages are:a.Union requirement that all employees join Union;b.Union requirement that Union dues and initiation fees be paid anddeducted from salaries;c.No material improvement in wages or working conditions throughunionization;d.Unions are corrupt;e.All Union organizers are interested in is receipt of employee's dues;f.Unions cause strikes;g.Union will interfere in management of company affairs;h.Union will interfere in intimate relationship between management and em-ployees, meaning that an employee can no longer come direct to managementwith a complaint, or request special consideration.You will receive from us; shortly a more specific detailed list of the argumentswhich may be used to defeat unionization.7 Gardner testified in this proceeding on October 30.He said that he had been tem-porarily assigned to the New York office beginning 6 or 7 weeks prior to October 310.As nearly as can be determined from the record, he left for New York on August 17.8 It will be remembered that Local No. 445 beganits formal organizing campaign andpassed out handbills on March 29. KAUFMAN'S OF KENTUCKY157D. The discharge of Jo Ann IsonJo Ann Ison first was employedby the Respondent late in the year 1956 as a part-time cosmetic saleslady.She started working full time in May 1958. She continuedfull time at the cosmetic counter until the date of her discharge,May 31, 1961.About March 15, Ison communicatedwith ArtPotter, assistant regional director,AFL-CIO,and subsequently sent him a list of names of employees of the Respondent.On March 28, Donald E.Carter, an International representative for the Retail ClerksInternational Association,called on her at her home, informed her that Local No.445 was going to try to organize Kaufman's, and asked her assistance;she told himshe would engage in assisting organization and signed a union authorization card atthat time.Subsequently she solicited signatures and received signed authorizationcards which she had given out in blank on her lunch hour or in the morning aftertalking to people before the store opened.She testified that on her lunch hourshe would take signed cards across the street to Forsythe's Shoe Store and give themto von Bokern. She testified that she personally solicited around 200 employees inthe tearoom of the store before the morning opening,on her lunch hour in the store,and on her break and restroom periods. She testified further that management wasaware of her activities since she was observed on numerous occasions talking tovon Bokern by Store Superintendent Moran and Supervisor Shields, by PersonnelDirector Rooney, and Philip Ferrell. She thought she was being watched constantlyby different supervisors,including Rothschild,Sturm,and Vice President Gardner,during the course of the distribution of handbills and before she was discharged orlaid off.Ison testified concerning a meeting which took place in the cosmetic departmentabout a week or two after the first handbills were distributed.Ferrell,the cosmetics'buyer for the store and in charge of that department,spoke to the salesladies in thatdepartment, some five of them, when, according to her, Ferrell asked first, "Whatcan the Union do for you?" to which she replied, "Job security"; he then said,"No, we can lay off who we please . . . they can't raise your wages, they can't giveyou better working conditions.You already have good conditions"; and then,according to Ison,Ferrell proceeded to ask, "Did we know the head of the Unionand he named him and he said, `You know he is colored' and Elizabeth Montgomeryspoke up and said, `Well, I don't see as that has anything to do with it. I don't careif he is green,if he is qualified.'At about that time the bell rung, I walked on up tothe front counter and broke up themeeting.The girls all left."Ison testified to a conversation she said occurred on May 27 wherein the Unionwas mentioned, this conversation being between her and Ferrell, her supervisor.She said that Ferrell told her he wanted to talk to her about the Union and said, "Thisis the way Communism gets started. They tell you you have nothing to lose"; but shetold him that her husband had been a unionman and he was no Communist to whichFerrell replied, "They don't have your interest at heart," and said further that shewould have to pay in some$48 to the Union for a certain period of time and went onto say that "It would destroy friendly relations and so forth. I don't rememberall he said, but if it was anything you wanted to know you had to go to the Unionand ask, you didn't go to your department head and ask," whereupon Ferrell said,"Well, now, think it over and let me know." She said that on the following Monday,May 29, Ferrell again approached her and in effect repeated what he had told heron the preceding Saturday.She testified that Ferrell again approached her onWednesday, May 31, about 10:30 or 11 a.m., asked her if she had thought it overto which she replied she had; that he asked her what she had decided, to which shereplied, "I think my thoughts are my own,"whereupon Ferrell threw up his handsand said, "Jo Ann, I am trying to help you but you won't let me,"and walked away,ending the conversation.Ferrell,the buyer in charge of three departments including the cosmetic depart-ment of the store,testified that customarily week after week he held meetingswith employees in the departments which he supervised.He said that at thesemeetings many matters were discussed,including sales programs and matters inconnection with the operation of each department and also that he undertook toanswer any questions which might be presented to him by sales people under hissupervision.He said that after the Union became active,he was met by quite afew questions from various individuals concerning their right to participate inunion organization,the benefits which might result from union organization in thestore, and other matters in connection with the Union.He said that in practicallyevery instance where the Union was discussed,the discussion arose through aquestion initiated by an employee,sometimes Ison.His presence on the floor ofthe store was almost constant,except for the times when he was at his desk in whatthe buyers and assistant buyers of the store called the "bull-pen," an office area 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontaining some 10 desks used by the buyers, their assistants, and certain clericaland stenographic help.He said it was not at all unusual for girls to call at theoffice and talk to him at his desk concerning many matters affecting their work.In regard to the accusation that he engaged in surveillance of employees, includingIsonand Donhoff, he said that, of course, he observed their activities by the verynature of his duties and implied that there was no conscious undertaking on hispart to spy upon or follow any employee. Like Building Superintendent Moran,his duties included the observation of activities on the floor of the store, the mannerinwhich sales persons conducted themselves, and any unusual occurrence whichmight arise other than normal store activity.ison was discharged about 5:20 p.m. on May 31. She said that at that time,Personnel Director Rooney came to her counter and at Rooney's request they wentto the latter's office on the sixth floor; that Rooney took three pay envelopes out ofthe drawer of her desk and told Ison that "We have rules and regulations"; thatIson asked "What rules and regulations?" and said that she knew why she wasbeing laid off and would not talk to Rooney without union representation; sherefused the pay envelopes, started to walk out of the office, and was followed byRooney to the elevator, Rooney telling her to take her pay, that she was laid off,to which Ison replied ". . . take it on back to the office, that I wouldn't talk toher about it then without Union representation because she refused to tell me whylwas laid off." Ison said she then went down to the first floor to get some personalbelongings, saw Ferrell and told him that she was laid off, that Ferrell asked herto go back and talk to Rooney, and they did go back; that Rooney dialed VicePresident Gardner but that she, Ison, was so upset that she told Carter, the unionrepresentative she had asked to accompany her upstairs with Ferrell to Rooney'soffice, that she would come back on the following day; and that Rooney said she didnot know why Ison had been laid off and Carter had better talk to Gardner. Onthe following day she together with Day, an organizer for the Union, spoke toGardner.Gardner was asked by Day why Ison had been laid off; she said Gardnerdid not answer the question but told Day to see Greenebaum, attorney for theCompany.Mark Price, called by the Respondent, testified that he is employed by the RevlonCorporation whose offices are in New York; that he maintains his office in Cin-cinnati,Ohio; that he was the representative for Revlon in an area includingLouisville; and that his duties involved the supervision and sales promotion ofRevlon Products at Kaufman-Straus.He testified that Jo Ann Ison was the sales-lady primarily assigned to and responsible for the sale of Revlon items, and thather specific duties in connection with the Revlon line were to sell, count stock,prepare any necessary reports that Revlon requested or that the store requested,attend whatever schools were necessary or that were available to her, and to keepa Revlon stock control book. The stock control book is a book which lists each oneof the 2,000 specific Revlon items by shade and category, and is intended to showhow much merchandise of each item is on hand at the end of each 30-day period,how much is on order, how much such merchandise has been received from Revlonfactories by a particular store, and a consequent result showing how much mer-chandise has been sold during the 30-day period. In other words its keeping isbased on the premise that in order to maintain a balanced inventory in a departmentstore, an accurate inventory must be taken every 30 days.As a part of Ison'sduties, she was required to bring her stockbook up to date every month throughaccurateinventory.According to Price, subsequent to an inventory taken in November 1960. therewas a major adjustment of Revlon stock made at Kaufman-Straus inFebruary1961, caused by the fact that it appeared that there was a considerable amountof merchandise in inventory and the rate of sale of the products did not warrantmaintaining the amount of merchandise on hand at that time.A portion of thestock was returned to the Revlon factory in January and a major portion was like-wise returned in February 1961.Price testified further that in early June, subse-quent to the termination of Ison's employment, because there had been no inventoryof stock for about 2 months, he went in and spot checked different items and foundmore merchandise on hand in regard to specific items in certain categories thanshould have been in stock. Price testified:In other words, the merchandise was not ordered we had no knowledge ofreceipt of this merchandise between the point of February when we cleanedthe stock out and the point of June when we took this spot inventory.Also-well, it amounted to approximately $1100 worth of merchandise that was inthe store that was unsaleable.Now, this is not the type of merchandise spe-cificallv that we discussed in a return that was made in February of this year.This was merchandise which would fall in the category more or less of dam- KAUFMAN'S OF KENTUCKY159aged, customer returns, testers and extremely old season merchandise.Itamounted to, as I say, $1100.Someof this merchandise was found in the bottom drawers behind the Revloncosmetics'counter and elsewhere.The $1,100 worth of merchandise, an unusuallylarge amount of unsalable goods for a store the size of Kaufman-Straus, was notreflected in the Revlon inventory book previously kept by Ison.When she left, Ison took the stock control book with her. Price said he calledIson when he found out that she had the book and asked her to give it back to him,"that actually it was of no real value in determining the actual sales of Revlonor whatever purpose that she wanted it for," that she said that she would let himknow the next day and did on the following day tell him he could come out andpick up the book. "And she gave it back to me." Thereafter, Price said he spotchecked the book for one or two or three items and that he assumed that it wassubsequently checked against the actual inventory. Ison's supervisor, Philip Ferrell,testified to the facts related by Price regarding the stockbook, which at least showslaxness or carelessness by Ison in the performance of her duties.In reply to a question as to whether he had any conversations with store execu-tives concerning what is known as PM money, his answer is revealing in the lightof the allegations of the complaint in Case No. 9-CA-2331 to the effect that asupervisor or supervisors of the store, in an effort to thwart union organizationalactivities, indicated to her or promised that wage increases might be given.Pricesaid:Well, Revlon has a policy with all department stores, pays-for the sake ofterminology here-PM; actually, it's a demonstration allowance.Now, thisismoney over and above the normal discount that we allow a store to sell ourmerchandise.The amount is unimportant at the moment, but this money isintended for use, specifically being paid to the girls who work in the cosmeticsdepartment, specifically on the Revlon line. In other words, this is used tosubsidize the cosmetics department in the way of salaries.Now, although astore through their purchases may earn a considerable amount of money, to usean example, let's say they would earn $5,000 over the course of the year. Ifthey don't commit themselves to use this money in the way of paying it to thesecosmetics girls we will not pay them the entire $5,000. If Kaufman's spe-cifically agree to pay a maximum of $3,000 to say one girl, all we will pay ofthose earned PM's is $3,000 and as a result Kaufman's will subsequentlylose $2,000 of earned PM money which is push money, or money paid to agirl in a way of salaries or commissions in the way of selling a product.Now,this was the case at Kaufman's.They were not using all the money that theywere entitled to so we had many discussions of this with Mr. Ferrell and whenhe first came to Kaufman's and then attempting to try to get Mrs. Ison moremoney because there is no question, I believe in getting these girls every dimethey can possibly get.He said he would check on this through personnel andsee what was possible in the way of using up this money. I eventually-Timagine this was possible to give Mrs. Ison some form of a raise.We adjustedher salary on the adjusted-her salary commitment to Revlon on the normalform that we use and I imagine she was given a raise that were normally madeavailable to the store to do this.In answer to a question as to whether PM money in the amount of $5 per weekhad been available at the time of Ison's employment, he replied, "Yes, very muchso.There was more than $5 a week available." Price testified further that Isonwas an excellent salesgirl compared to any other girl in the locale; that she wasvery capable in handling a customer, knew how to build a sale, and was courteousand pleasant to the customer"as far as I know."Again in regard to the allegations of the complaint to the effect that Ison waspromised and given wage increases in an effort to thwart the union organizationaleffort, the testimony of Vice President Gardner should be noted.He testified:During the latter part of March when I was in the cosmetic departmentMrs. Ison asked me to come over and talk with her at which time she outlineda lot of complaints that she had on her mind concerning the operation of thedepartment.It had to do with purchase orders and the layout, the fact thatat one time she received some commission on mail order sales which she didnot now get. She had a number of things that she complained about to mein addition to the salary.She at that time told me that she had been promisedan increase in wages and it was never given to her and she felt that she wasentitled to more money..I told Mrs. Ison that I would look into thesecomplaints and let her hear from me. I looked into them and talked with some 160DECISIONSOF, NATIONAL LABOR RELATIONS BOARDof the people about her complaints. I talked to personnel and found that shehad been promised an increase in wages and that it had not been given to herbecause of a particular study that we were engaged in..A study of thecompensation arrangements in the cosmetic department and other departmentsthroughout the store.Iwas also participating in that study, but it had notbeen concludedI called for Mrs. Ison to come to my office, I think it was thefollowing week, sometime during the week of April 3 or April 4 at which timeI think we covered the other problems and I told her that I did find where shehad been promised an increase in salary -and that I would give her an increase insalary . . . I explained to her that the study, there was a study being made,not onlyconcerningthe compensation arrangement of that department andothers, but also a study of the assignment of the particular cosmeticline..Iwas not in a position at this particular time to tell her the amount of the in-crease, but that whatever was done would be done effective from the week ofApril 3.She thanked me and that was the end of the conversation.Now,sometimelater, someone in the personnel office came to me and I'm not clearwho it was, it could have been Miss Rooney, it could have been Miss Bales,reported that Mrs. Ison went to the personnel department, complainedand saidshe had talked to Gardner and he had promised her a raise and he had notgiven it to her. . . . I thensentfor Mrs. Ison and asked her to come up to myoffice.I don't recall the exact date now, but I think the earning records wouldbear this out. I restated what I thought our agreement was and at that timetold her that in view of the fact that you have made this complaintI'm goingto give you this increase immediately of $5 per week retroactive to the date ofour first discussion which was April 3.Gardner said that there was no discussion concerning the Union at the time hegranted her the raise.E. The discharge of Lawrence DonhoffLawrence Donhoff first was employed by the Respondent on October 20, 1960, asa pickup boy classed as a part-time employee but actually working full time.Hewas discharged from the employment of the Company on May 22, 1961.Donhoff's duties required him to use a four-wheel truck in the picking up of allbundles in the store and the delivery by him to the delivery department in thebasement.His duties required him to go through all of the departments of the store(except the personnel department).Donhoff testified that he became aware of the attempt of Local No. 445 toorganize the employees of Respondent in April 1961; that subsequently he solicitedemployees, some 100 of them, to sign authorization cards; that he himself signedan authorization card sometime in April; that he obtained approximately 50 to 60signed cards from employees; and he denied requesting any employeeto sign anauthorization card during the course of his workday and he denied seeing or hearingof any rule or policy of the store prohibiting solicitations of any kind within thestore.Donhoff testified that he was observed, watched, and followed by supervisorsfor at least a month and a half before his discharge and after he had become activein the Union.He named particularly General Superintendent Moran, Vice Presi-dent Gardner, and Robert Milius, who succeeded Gardner as chief executive ofthe store. It is the testimony of Donhoff that Moran followed him on various floorsalmostevery day; that he was observed by Milius and Gardner at various times;that Alfred Rothschild, a supervisor, had followed him and had observed him talk-ing to Jo Ann Ison from a balcony overlooking the cosmetic department.After hisdischarge, Donhoff was hired by Local No. 445 to assist in the organizingcampaignat the Respondent's store.He ran a mimeograph machine at the office of the local,made home calls on employees at night, and frequently went into the store in thedaytime to talk to employees.He said he was observed speaking to employees byseveral store supervisors, and mentioned a conversation with Mary Cowles,a sales-lady, in the jewelry department on the first floor at a time when Sturm, a super-visor (who he said "followed me all the time"), walked up behind him as he wasaskingMiss Cowles to attend a union meeting; that Shields, an assistant buyer,observed him frequently and whenever she saw him she would telephone and im-mediately the store bell would ring for Moran, Gardner, Sturm, or Milius.He testified to an incident involving himself and Lucille Huffman about the timeof her discharge.He said that at that particular time he came into the store andSturm "started on my trail as usual and followed me"; that Sturm and Hickey,"a buyer," followed him to the second floor and when they reached that floor,Sturm told him that he hoped he did not stay too long, that he had work to do,and that Donhoff said, "I don't keep you from doing your work."He then saw KAUFMAN'S OF KENTUCKY161Huffman in her department. Huffman asked if he was going to buy something andhe said that he might buy something-that he was there for one reason and that wasto pick up a piece of paper that had the names "or something on it, I don't recall whatitwas on it"; that Sturm and Hickey were "right behind me and there was a Unionnewspaper lying on the counter and Sturm picked it up and turned around andwalked over and sat on the table and read it." He testified that Sturm told him thatif he had anything to say to go ahead and say it and that he would turn his head;that Sturm said, "If I buy you a cup of coffee will you leave?" and that he replied,"If you buy it I will drink it."Donhoff testified somewhat vaguely as to Sturm tell-ing him that he was assigned to watch him and could not leave until his bodyguardarrived-". . . in fact, he stood there with me the first day that they had thepolicewoman in there to follow me."Bruce Hickey, an assistant buyer in the men's department from 1959 to October5,1961, testifiedwith regard to the conversation between Sturm and Donhoffand heard Sturm suggest that he buy Donhoff a cup of coffee; testified that on oneoccasion he saw Donhoff interrupt a sale in the swimwear department-that is, hesaw Donhoff interrupt a saleslady while she was in the act of displaying merchandiseto a customer.He said the customer appeared annoyed and therefore he approachedto determine whether or not he could satisfy that customer's wants. (By his owndescription of his job as assistant buyer, I find that Hickey was not a supervisoryemployee as contended by the General Counsel. This testimony substantiates in fullthat of Gardner's description of the work of assistant buyers.)On May 22 Personnel Director Rooney informed him that she was laying him offfor lack of work.He left Rooney's office, went to Huffman's department, and thenhe went to the union office. Before he left the store, he went to the basement to gethis jacket and informed Ferguson, the head of the delivery department, that he hadbeen fired or laid off.He said Ferguson asked him what he was supposed to do andsaid, "I can't run the damn delivery myself." 9F. The discharge of Morgan P. Sheehan, Jr.Morgan P. Sheehan, Jr., was first employed by the Respondent during August 1959as a stock boy.On May 23, 1961, he was assigned work as a delivery boy, the samejob held by Donhoff who described it as pickup boy, the duties involving the pushingof a truck from department to department to pick up packages and deliver them tothe delivery department in the basement of the store. Subsequently, he was sent tothe warehouse, a separate building across an alley from the main store, where beworked as an elevator operator.His immediate supervisor was Arthur Rosenbaum,in charge of the warehouse, who was assisted by one Heston.Sheehan testified that he first became aware that Local No. 445 was attemptingto organize the employees of the Respondent sometime around April 1; that he as-sisted that organizational effort by handing out authorization cards for signatures byemployees; that he talked to other employees concerning the union authorizationcards; and that he attended union meetings up until the time of his discharge.Sheehan testified to an incident that occurred during the 2-week period he workedas a delivery boy or pickup boy.He said that he engaged in a conversation withthree other employees and asked one of them, Ray Fiddler, "whether he was for theUnion"; that Ray replied he was not and wanted nothing to do with it. Then he andthree other of the employees took an escalator when Sheehan noticed Gardner9 The personnel records of the store show that Donhoff was employed on November 15,1960, and was laid off on February 1, 1961, due to necessary reduction in forceTherecords alsoshow that William E Adams was employed November 30, 1960, and waslaid off February 23, 1961Thomas Heidel, the records show, was employed April 9, 1959,and David P. Short was employed September 15, 1960.Heidel and Short were still em-ployed by the Respondent in October 1961The records substantiate that Donhoff andAdams werelaid off asbeing the last employed two employees, and that Thomas Heideland David Short hadlonger service recordsthan the other twoGardner testified with respect to the laying off of certain people including Donhoffand Adams in the delivery department, he said that the layoffs were occasioned by thefact that there was no need fortheir services at the time; that the layoffs were made,on advice of counsel,in accordancewith the rule of the last hired, the first to be laid oti'when necessary.He testifiedfurther tocertain adjustmentsto particular areas of thestorewhereefficiency in work wasincreasedby such adjustments and the necessity forrecalling old employees or hiring new ones madeunnecessary.He said that in the fewinstances where additional hours wereneeded, thatsome employeesoccasionally workedand were paidfor overtime.649856-63-vol. 137-12 162DECISIONS OF NATIONAL LABOR RELATIONS BOARD"coming toward the card department", he (Sheehan) said that when he reached thefloor he went to the watch department to see where Gardner was going, the watchdepartment being located on a mezzanine just above the men's department; that hesaw Gardner appioach Fiddler, heard him ask Fiddler what they were discussing; thatFiddler said they were talking about the Union and that Gardner then told Fiddlerthat if anything like that happened again for him to come to him (Gardner) and he"would take it from there." 10The incident leading to the discharge of Sheehan occurred on July 14 about4:45 p in.He described the incident as follows:Well, I went down to close the warehouse on the third floor, close the thirdfloor up, and Mr. Ferrell and about four girls were in the back. I went in and ItoldMr. Ferrell and this girl it was time to leave, so the girls started movingto the front and I went back and closed the windows up and there I went overand started to turn the lights out.Mr. Ferrell come to me, come over he said,"leave the light on, I will need about 15 more minutes," and I told Mr. Ferrellthat he would have to come back tomorrow to get that 15 minutes to finishbecause it was time to close upAnd he said that I couldn't talk to him like thatand I told him he couldn't come over here and tell me what to do, that we ranthe warehouse, that we told him that we got off at a quarter till so he got onthe phone and he called somebody up, so I waited for him and when he got offthe phone he went up to the front to the elevator and I turned the lights out andI come to the front and we went down. There wasn't a word said about it.This occurred on the third floor of the warehouse, consisting of one large roomused for the storage of stockThere is no marking area on that floor. Sheehan hadseen a sign posted on other floors of the warehouse and on the elevator door whichread:MARKING ROOM CLOSEDTO BUYERSUNTIL AFTER INVENTORYPLEASE STAY OUTOn the followingday,after he had been observed at work by Ferrell, he was calledto the office of the personnel director, Chanaberry, about 4:30 p.m. and was dis-charged for insubordination iiPhilip Ferrell, in connection with the discharge of Sheehan, testified that he hadthe full responsibility for the accurate inventory in progress, he had some 16 em-ployees engaged in the taking of inventory on Friday, July 14; he had arranged withhis superior, Vice President Gardner, that the inventory be completed on that dayeven if overtime work became necessary; that when Sheehan turned out the lightsabout 4:45 p in. it was impossible to continue work in connection with the takingof the inventory because of darkness.He said that after requesting Sheehan to turnon the lights and upon Sheehan's refusal he communicated with Gardner, advised him.of Sheehan's actions, and obtained a clearance from Gardner to continue the taking.of the inventory on the following morning, Saturday.Ferrell said that as a resultof Sheehan's action in darkening that portion of the warehouse, the girls were throwninto confusion and necessarily stopped work.He said that they or most of them leftthe building while he was on the telephone talking to Gardner and that it would havebeen impossible to continue work on that day because of the chaos created by theaction of Sheehan.Evelyn Cyphers testified that she was one of the girls engaged in taking inventory-in the warehouse at the time Sheehan turned out the lights and refused to turn themon again as requested by Ferrell. She testified that she and another girl, MissMontgomery, were in one of the bins on a ladder counting the top stock on theshelf, when Sheehan:called out to us that it was time to close the warehouse and he turnedthe lights off and several of us hollered and said, "turn them back on," andPat [Sheehan] was coming up through the third floor, it's quite a long building,"I assume that the General Counsel would have me find not only that Sheehan was-under surveillance because of his union activities, which at that time had been noticedby the Company, but that Gardner also was following and engaging in survleillance ofemployees and engaged in unlawful interrogation of one employee"Marking is done on the sixth floor of the store in the receiving and marking room--no marking is done in the warehouse IiAUFMZAN'S OF KENTUCKY163and he came back and he said, "it's time to close the warehouse and the lightsare going to be turned off," so he went then and started to pulling down thewindows and Mr. Ferrell stepped out and asked him to leave the lights on, hewanted to work a little longer, and Pat said, "No buyer is going to tell me whatto do." .. . Mr. Ferrell went to the phone to call someone, I don't knowwho he was going to call,to ask permission to stay longer,I gathered,and Patsaid, "You go ahead and call somebody,that'swhat I want you to do.". . . Pat left, of course, the rest of us were trying to get off ladders andstumbling over merchandise and it was dark, it wasvery darkin there.Forone reason,now you might recall, this was in July but we were having a stormyseason then and it wasvery darkin there. ..There were no lights on in thebuilding.The only light that was coming in the building was from the LaneBryant's sign outside and where you were back in those bins it had no effect atall.On the question of whether or not it was dark between 4 and 5 o'clock in thevicinity of the warehouse,the General Counsel called a meteorologist from the U S.Weather Bureau to show that it could have been light enough for the girls to con-tinue work without the benefit of electric lights in the warehouse.The testimony ofthe meteorologist in this respect is in itself inconclusive.The observations taken atStandiford Field, some 3 or 4 miles away from the location of the warehouse, indi-cated that between the hours of 4 and 5 p in., July 14, "there occurred at StandifordField 45 minutes of sunshine,"and that "during the following hour there occurred58 minutes of sunshine." I prefer to think that inside the warehouse,where theshelves were in bins running at right angles from the outside wall, with very fewwindows, the use of lights was necessary for the accurate listing of items being in-ventoried,and to take as more accurate the testimony of Cyphers and Ferrell that,after the lights were turned out,itwas too dark for a possibility of continuing workon the inventory then being made.I am doubtful that I was correct in permittingthis type of testimony since, in any event, the question is whether or not Sheehan wasdischarged for insubordination or because of company knowledge of his unionactivities and interest in the Union.Miriam Gibson,also engaged in the warehouse in the taking of inventory,substan-tiated the testimony of Evelyn Cyphers as to what transpired when Sheehan turnedout the lights and refused to respond to Ferrell's request to turn the lights back on.She said that Sheehan told Ferrell that"no buyer was going to come into his ware-house and tell him what to do" in a very rude and very loud voice.She added thatas she and Cyphers started to leave the warehouse Sheehan, who also acted aselevator operator,made them wait to the point where they finally walked down threeflights of stairs where they found Sheehan sitting in front of the elevator reading anewspaper.G. The discharge of Lucille HuffmanLucille Huffman first was employed by the Respondent on October 10, 1959, as asaleslady and was assigned to work in the Boy Scout department under the immediatesupervision of Nelson Davies,a buyer, and incidentally under the supervision ofEugene Hettiger.12Huffman said that in June 1960 she communicated with ArtPotter,assistant regional directorof AFL-CIO, in reference to the possibility oforganizing the employees of the Respondent;she said she approached several employ-ees,who first consented and then declined to see Potter, and she so notified him;whereupon he sent Don Carter,an international representative to see her sometimeinMarch 1961. Carter called at her home where she signed an authorization or unionmembership card.Subsequently the handbills mentioned above were passed out.Huffman undertook an active part in assistingLocalNo. 445 to organize the employ-eesShe solicited for signed authorization cards, asked employees to attend unionmeetings,and requested their assistance in the organizing effort. She said she passedout between 25 and 75 authorization cards and attended weekly meetings of LocalNo 445 at its headquarters in theHenry ClayHotel in Louisville.She met withvon Bokern,Charles Day, and Don Carter,representatives of the Union and theInternational,in the tearoom at the storeeverymorning before she started work;talked to von Bokern at the latter's place of employment at the Forsythe Shoe Storealmost every day she was at work; and was otherwise active in the organization1'Davies is conceded to be a supervisor : the Respondent gnestions whether Hettigercan be recognized as such.Hettizer's duties, according to Huffman, included seeingthat customers were waited on, instructing salesladies to wait on them "if he doesn'tget to them first," and spending the major part of his time on the floor engaged in sell-ing.He is in charge of the department in the absence of Davies 164DECISIONSOF NATIONAL LABOR RELATIONS BOARDcampaign. She talked to people during the course of the day concerning the Union,including conversations with Hettiger and Davies.She said that Hettiger wouldchide her by saying, "Now, Huffman, instead of working with the union, will youdo your work?" To which she replied that she always did her work and she workedfor the Union, too, and that at other times he would say, "Huffy, what have you beendoing, out signing cards9" to which she would reply, "If I could have found one Iwould have signed it." She said that Davies never mentioned the Union but onlysaid, "Huffman, I can't say; I'm in no position to say anything either way," andwould walk off.Huffman was discharged at approximately 4:45 p m. on June 28. She describedthe discharge and the circumstances immediately prior thereto, as follows.Yes, sir, Larry Donhoff, he came up in the department around 10 o'clock.Whenhe came up he said he wanted to purchase a gift.Mr. Sturm, Mr. Hickey was,right behind his heels.He asked me if I would wait on him and I told him Iwould.Iwent over in the Scout department.He was looking in the showcase.Mr. Sturm, comes around behind me and said, "Mrs. Huffman, I hopeyou don't mind us being here," and I said, "No, sir, that's what I'm here for, to,sell.I don't care if Mr. Mihus comes down and wants to buy something, Iwill wait on him. They walked back out and sat on the pants table.Duringstore hours customers were in there. I had my husband's Kentucky Labor Newslying by my book.Mr. Sturms said, "May I read that?" I let him read thepaper.I told him that he couldn't have it, it belonged to my husband, andMr. Hickey sat on top of the table and read the paper.Mr. Sturm looked overatMr. Hickey and said, "This is real interesting."He said, "It's real interestingnews.Damn, I thought this was a free country, but it sure doesn't look like it."So he sat there and read and Larry stood there, so directly Mr. Sturm said, "Larry,damn, I got work to do." He said, "When are you going to leave?" Larry said,"I'm not keeping you from your work.Go ahead."Mr. Sturm said, "Wecannot leave you."They still stood there.Mr. Sturm said, "Larry, to get youaway from here I will buy you a cup of coffee." Larry said, "If you buy it Iwill drink it "They left.Mr. Hickey returned my paper and asked me howScout business was and I told him it was fine.He walked in the office and talkedto Mr. Hettiger.He walked out and I completed my work. I sold $144 that day;at night a quarter to 5 Mrs. Chanaberry called me up and fired me."Prior to her discharge she said Donhoff came to her department regularly, almostevery day, that he was observed by Moran, Sturm, and Hickey, these times beingafter Donhoff was discharged in May.Huffman testified that she was discharged by Chanaberry, personnel director, whoat the time of her discharge offered her 2 weeks' vacation pay and a week's pay aftertelling her that she was being let go because she had broken store rules. She saidthat she told Chanaberry she had not broken any store rule and unless she was toldwhy she had been let go she would not accept her pay. After this she said she usedthe pay telephone to advise her attorney that she had been discharged and then calledLocal No. 445 headquarters, reported that she was discharged, and would "be byto file an affidavit." 13H. The activities of Charles C. Day and othersCharles C. Day was employed by the Retail Clerks International Union duringJuly 1960, and was assigned to its Cincinnati office, his assignments for work beingin Ohio, West Virginia, Indiana, and Kentucky. Prior to then, he had worked as anorganizer for the Teamsters Union and also had served as a labor consultant bothindividually and in the employ of a transportation company in New Mexico.Daytestified that he was sent to Louisville in May 1961, particularly to work in connectionwith the organizing campaign involving the employees of the Respondent. Subse-quently, on September 20, Day was retained as a special labor consultant by theRespondent."Huffman said she had received an award for keeping her accounts in order andhad received a card on her birthday from Mr. MillusShe complained that she had notbeen tendered a birthdaydinneron her birthday as was customary in prior yearsGardner testified that during the year 1960 the giving of birthdaydinnerswas dis-continued principally because of the closing of the restaurant and consequent disruptionof service.He saidthe restaurant was closed at one period for 30 or 40days continu-ously and thenfor weeks and then for another week ; "It was a very unsatisfactory wayto run a restaurantand the birthdaydinners wereterminatedsomewhere during thatperiod." KAUFMAN'S OF KENTUCKY165Day, who had signed the representation petition on behalf of the Union, wasdismissed by the Union before or during August. Subsequently, Vice PresidentMilius learned that Day was unemployed, telephoned Don Morrow, an executiveof City Stores, the parent of Kaufman-Straus, in New York, and authorized Morrowto hire Day as a labor consultant.By written agreement made September 20 be-tween the Respondent and Day, the latter was employed or retained by the Respond-ent, the agreement providing that Day be compensated at the rate of $500 a monthwith a minimum fee of$1,000,terminable by the Respondent at any time upon 3days' written notice to Day provided that Day receive at least $1,000.The otherpertinent terms in the agreement are setforthas follows:1.For the consideration hereinafter set forth, Kaufman-Straus Companyemploys Charles C. Day to render services in connection with its current con-troversy with Retail Clerks Union Local No. 445, of Retail Clerks InternationalAssociation, AFL-CIO, and otherwise, to-wit:(a)To persuade employees to exercise or not to exercise, or persuade em-ployees as to the manner of exercising, the right to organize and bargain col-lectively through representatives of their own choosing.(b) To supply Kaufman-Straus Company with information for use solelyin connection with administrative proceedings, including the current unfairlabor practice charges against it and the representation petition filed by saidUnion.(c)To advise the Employer generally in matters of personnel.But to engage in no activities or acts which violate any provisions of theNational Labor Relations Act or the Labor-Management Reporting and Dis-closure Act or any other law or regulation of the United States or of any Stateor any other Governmental instrumentality.Thus Day was an employee of the Respondent at least as of and afterSeptember 20.The check to Day in the amount of $1,000, paid in accordance with the terms ofthe agreement, was handed to Day by Attorney John Greenebaum in the latter'soffice.Milius had consulted previously with Greenebaum concerning the advisabilityof hiring Day as a labor consultant.According to the testimony of Lawrence Donhoff, he knew Charles Day as arepresentative of the Union prior to his discharge on May 22.He said that Daywas"fired" by the Union approximately a week after that date, that during June,July, and August Donhoff said he (Donhoff) was in the employ of Local No. 445until the latter part of August when he was temporarily laid off as a result of anautomobile accident.He lost his driver's license on September 16. Donhoff fur-ther said that around September 28 he met Day, Mrs. Swimme(mentionedinfra),and the latter's son on the street at which time Day suggested that Donhoff tele-phone him, "I think I can get you a job," and that about 2 days later Donhoff calledDay at Swimme's house, where Day was a boarder; Donhoff was told by Day, hesaid, to meet Day the following morning; that he did meet Day who told him, afterthey had entered Day's automobile, that he could get Donhoff a job "but I better notdouble cross him"; that Day parked in front of the Kentucky Home Life Building,where the offices of Attorney John Greenebaum are located; that Day entered thebuilding and returned in about a half hour and that both of them went to a restau-rant where Day asked him how much money it would take to get him out oftrouble-that is to repair his and the other car involved in the accident-and thatDonhoff told him it would take close to $400 or maybe $500, whereupon Day said,"Well, if I could get that for you and pay all this off, would you leave town?" thatDonhoff told him he could not because be had to be present at the hearing (referringto this instant case) and that on October 16 he was due at his trial arising out ofthe automobile accident.Day took Donhoff home, entered his apartment, andasked him if he had any literature that would have the names of Kaufman's em-ployees on it and also asked him if he, Donhoff, would be willing to get a blackbinder from von Bokern's office containing the names and addresses of employeesof Kaufman to which Donhoff replied he would not do thatAbout 2:30 pm.Donhoff met Day at the Kentucky Hotel in Louisville when Day asked Donhoff ifhe would be interested in leaving town until October 15 or 16.When Day offeredto give him $300 or $400 cash and take care of the repairs to his automobile andthose of the other car involved; Day then left for about 10 or 15 minutes, came back,and asked if Swimme had returned, left again during which time Swimme camein and asked Donhoff whether he had made up his mind as to what he was goingto do, whether he was going to be for the Company or the Union.While he wassitting there, he said, he saw a man he recognized by appearance only and not byname as being from Kaufman's and that this man "went in the same direction" 166DECISIONS OF, NATIONAL LABOR RELATIONS BOARDasDay and after a few minutes Day came back; sometime during the course ofthe afternoon Swimme came in, questioned Donhoff as to whether he was "for us"or the Union, that Donhoff was handed some 10 copies of a so-called petition andwas instructed by Day to take tfiem to the employees of Kaufman's at their homesand get as many signatures as he could from employees. Subsequently Day cameto his apartment and told him that he was going to get him out of townThatnight or on the following morning he saw Day, who gave him $40 and told him to,check in at a motel, that he then packed his clothes, went to a tavern and called acab, went back to his apartment, brought some wearing apparel, had dinner withhis mother, called a friend, packed his clothes, and went to the Colony Motel wherehe stayed for 4 or 5 nights; and while he was there Day told him to change hisregistration to someone else's name and that he then changed his registration to his"friend's name," one Margaret Wheeler.Donhoff said that sometime during thisperiod between September 28 and October 3 or 4, Day told him that he, Day, hadto get him out of town before the hearing and mentioned a resort "like maybeFlorida or some place like that," and that the amount of $900 was mentioned asbeing the amount needed to get Donhoff out of town. Apparently Day paid Don-hoff, according to the latter's garbled testimony, some $100 in cash in amountssuch as $5, $6, and $3.Donhoff said he refused to take a check from Day becausehe knew that Day had issued checks at the Henry Clay Hotel which were returnedfor insufficient funds.Counsel for the General Counsel in his brief has describedthe movements of Donhoff, perhaps with more accuracy than I have been able toattain.The pertinent facts are, I believe, as testified to, are essentially as set forthabove.The auditor of the Henry Clay Hotel testified at the hearing herein that somechecks were issued to the hotel by Day, that because one certain check proved bada warrant against Day was sworn out by the hotel, and that after that check wasmade good by Day the matter was not prosecuted on the advice of hotel counselwhich happened to be the same counsel representing the Respondent in this instantcase.According to the statement of Samuel Greenebaum, made at the hearingherein, his firm represents "all the hotels in Louisville" and in other places in Ken-tucky.The bad check was paid in cash to the hotel on or about September 24, thecheck being dated in August.The Charging Party, supported by the General Coun-sel,would have the Trial Examiner infer that the hiring of Day on September 20, theactivities of Day as related herein, the picking up of the bad check by Day shortlyafter receiving $1,000 from the Respondent through its attorney, and the arranging ofthe distribution of the petition among the employees of Kaufman-Straus by Day,is susceptible of a conclusive inference that John Greenebaum as attorney for theCompany worked with Day in an effort to thwart union activities and the organi-zational campaign of Local No. 445To reach such an ultimate conclusion, itseems to me, would require the drawing of inference upon inference; to inferfinally that Attorney Greenebaum initiated an underground action to be completedby Day looking toward the destruction of union membership at Kaufman-Straus.14William Ellegood was called as a witness by the General Counsel apparentlyto show through his testimony that Arthur Rosenbaum and Hickey. said by theGeneral Counsel to be a supervisor, knew that three employees were engaged inharassing Donhoff, and that they tacitly approved such behavior, designed to inter-fere with Donhoff's union activities after his discharge 15Although Ellegood hadfurnished a pretrial statement on July 1 and reaffirmed it on July 5, 1961, in whichhe described and reported that matters brought up by counsel for the General Counselduring examination, be suffered a remarkable lapse of memory regarding what behad put in his pretrial statement and confined his answers to questions mostly "Idon't remember."By prearrangement Ellegood talked to Day at the corner of 18th Street andBroadway in Louisville about 7.45 am. on October 2, at which time he was toldby Day that he (Day) was sorry about what the Union had done to Larry Don-hoff, ".about firing him, and that he would like to know if T would like to takethis petition and have some names signed"Day told him that there would he agroup meeting and other petitions would be "going around "According to Elle-14Day did not testify concerning his activities on behalf of the RespondentOn theadvice of counsel, he refused to answer the question "After you left the Retail Clerks,what did you do?" A claim of privilege was made under the fifth amendment to theConstitution of the United States, on the facts as related by counsel. that on the basisof an investigation conducted by the Federal Bureau of Investigation, Dav might becharged with violating the Labor-Management Disclosure and Reporting Act, and also,with interference of witnesses in violation of the US Criminal Code'6Ellegood said Arthur Rosenbaum was the assistant receiving clerk. KAUFMAN'S OF KENTUCKY167good some 10 or 11 employees beside himself, including Wayne Wall and MaryCowles, met at the store about 10 o'clock on the floor adjacent to the china depart-ment, and then proceeded to circulate the petition, Ellegood's copy having beenhanded to him by Day at their meeting earlier in the morning.The employeescirculated the petition and solicited signatures during working hours, quite openly,according to Ellegood.He described the "petition" as: "It just said petition.Thenunderneath it just added a little note about the Union, that you were tired of theUnion, tired of it and you didn't want the Union anymore." Ellegood said he ob-tained about 50 employees' signatures on the so-called petition and turned it over toMinus at the same time other employees turned theirs in, and that Milius said atthat time he knew something was going on but he did not know what it was.As is shown by the testimony of witnesses other than Ellegood, this so-called peti-tion was handed to a number of employees in the store conference room by eitherFerrell or Strum, or both, on the morning of October 2, and signatures of employeeswere obtained by Wayne Wall, Mary Cowles, and Ellegood, among others. It isclear that when the solicitation of employees' signatures had been completed, thegroup met in the office of Milius and delivered the signed petitions to him.Onthe following day, October 3, 1961, Milius transmitted to Nancy von Bokern,secretary-treasurer of Local No. 445, copies of the petition "that was presented tome yesterday afternoon by a delegation of Kaufman employees." In his letter tovon Bokern he advised her that he had also forwarded copies to the Regional Officeof the Board in Cincinnati.The petition consisted of several serial sheets containing different names or signa-tures of employees.The petition itself read as follows:PETITIONWe the undersigned employees of Kaufman's Department Store are tired ofthe Union, and all their letters, bulletins and what-not.We feel that they arebringing into our life and our work trouble but very little good.The Union haspromised to make things easier, instead it has created confusion with its ac-cusations and charges.We do not want the Retail Clerks to represent us, we want the Retail Clerksto return to us any cards we may have signed.. . .1.Surveillance and interrogationCecilia Eberenz, a saleslady employed in the cosmetics department, testified re-garding the same meeting of the employees of the cosmetics department testified toby Ison, wherein Ison is said to have remarked that there were two sides to everyquestion.As Eberenz related the incident, I can find nothing invidious in Ferrell'saction in calling the girls together to discuss departmental affairs.Eberenz said that about a week prior to the discharge of Ison she engaged in aconversation with FerrellWhen she said, in answer to a leading question, thatFerrell remarked that he had decided to talk to employees to see if they were contentwith their jobs, she told him that she was satisfied except that she would like to havea raise, to which he replied that possibly salaries would be reviewed.After havinghad her memory refreshed by reading a pretrial statement she said that "Mr. Ferrellwas trying to decide what was causing unrest in the department.With me, I waslooking forward to a raise. I hadn't received it.That's the only thing, I said I wasunhappy about itTo me working conditions were normal."Under examination by counsel for the Charging Party, the Union, Eberenz inreferring to her pretrial statement or affidavit furnished to a representative of theRegional Director, testified that she gave the affidavit, dated June 28, 1961, re-luctantly, that she "tried to answer him as little as I could" because she did not wantto be involved in litigation. Subsequently she said she told Ferrell that she had signedthe affidavit and told him that she wished she had not talked to anyone about it;"after I thought it over and didn't want to be involved I wrote a letter to Mr. Greene[attorney in the Regional Office]" asking him not to use her statement. She said sheapproached Ferrell voluntarily and wrote the letter at her sales counter of her ownvolition.Again, under a series of leading questions, she said that Ferrell had notsuggested that she write the letter, told her to use her iudgment, that there was apossibility she might be "left out"; told her that he would think over the advisabilityof her mailing the letter and would consult the Company's attorney on the point.After she had written the letter, and had enclosed and addressed an envelope, shesaid she handed it to Ferrell in the latter's office in the presence of John Greenebaum;that she handed the letter to Ferrell and asked him to mail it; that Greenebaum madeno comment in her presence. She had called at Ferrell's office voluntarily.Although 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe first said she handed the letter to Ferrell in his office,she later said that she gaveit to him as he happenedto walk throughthe department and later saw him andAttorneyGreenebaum in Ferrell's office.However the situation was, I do not thinkit of much importance.The gistof hertestimony seems to be that she approachedFerrelland told him she signed a pretrial statement at the request of Greene, anattorney in the Regional Office, that she was sorry she had signedsuch a statementand asked Ferrell if she could withdraw it and be released from any involvement inlitigation;that he told herthat therewas a possibility that if she wrote such a letterthat she mightbe released from participating in any litigation and that she left theletter with Ferrell to be mailedand that AttorneyGreenebaum did not participate inany way insofar as giving her advice as to the effector proprietyof mailing such aletter to Greene. In connectionwithher request for a raise,itwas her testimonythatFerrell hadtold herthat her request was beingreviewed; she said thatbefore thisPersonnel Director Rooney also told herthat her requestfor a wage increase wasbeing reviewed.Apparentlythemeetingto whichshe referred,the one at whichFerrell called the salesladies in the cosmetics department,was the same one Isonreferred to and took placeinMay prior to the dischargeof IsonEberenz said thatboth sales of cosmeticsand the workof his department was discussed as well asreference being made to theUnionand Ferrell's comments in regardto the Union.The complaintin CaseNo. 9-CA-2331alleges in partthaton or aboutMay 1961,Ferrelltold an employee of the Respondent"that he decided to talk to theemployee tosee if she was contentwith herjob, and uponher reply that she was unhappy abouther salary,in tellingher therewould be a salary adjustment in aneffort to thwartthe organizational activities of Respondent's employees."The testimony of Eberenzfailsutterly to support these allegations of the complaintwhich, I believe, shouldbe dismissed.16LorettaSwimme,a saleslady in the shoe department,said that about the time ofDonhoff's discharge she saw him beingfollowed byseveralof the store'ssuper-visors from time to time and particularly she noticed a merchant policeman followinghim; that this merchant policeman who she called Buddytold her that"He could godown to the first floor and start an argumentwith LarryDonhoff and arrest him." 17After thefirst part of June, she said, she was called into the officeof Alfred Roths-child, buyerand department head of the ready-to-wear department of the store, whoasked her that if in the absenceof William Nichols (at that time assistant buyer) shecould assume responsibility and standin as buyer and departmenthead untilNichols returned from his vacationDuring this conversationshe said that Roths-childasked her how she felt about the Unionand thatshe told him she did not wantto talk about it; that he toldher thathe knew she had asked some employees inher department to sign a union authorization card.She, reported another conversa-tion whichtookplace shortly after the first onewith Rothschildin which she assertsthatRothschild told her that she would not lose her job because she was workingwith the Union; that he asked her if shethoughtshe was qualified for promotion,and that she told himshe thoughtshe was andthe only thing that would keep her frombeing promoted was being fired because of unionactivity;and upon his asking herif she was active in theUnion,she said,"Well, I don't thinkI have totell you at thistime."Anothertime she said that Rothschild,at a time when pamphletswere beingdistributed at the store entrances,"justmentioned that it was costing us our com-mission";that he said thatthe boycottwas hurting the store and was costing theemployees commission earnings. She said that around the middleof May Chana-berry askedher what she thoughtabout the Union and why she would think thatstrangers could come intothe store and "tryto do something for me, after all theydidn't even know me." She testified vaguely as to numerous conversations she hadwithWilliamNichols, assistantbuyer, wherein the Unionwas mentioned and atone time heasked her how she felt about theUnion andwhether shehad askedanyone to sign an authorization card.She testified:Well, Mr. Nichols justtold me that Mr. Sturm wasgoing tocome upand talkto me and seeexactly how I felt aboutthe Unionand hewanted tosee if I wasqualified to be assistantto the buyerin the shoe departmentand Mr.Sturm cameup and he talked to me and he asked me questions as tohow-he told me thathe was a self-appointed union buster and this was really-he was unauthorized1BEberenz denied positivelythatshe had discussed her testimony prior to the timeshe gave itat thehearing with anyone,either representativesof theCompany or theUnion or anyone else17 The merchant policeman is not further identified,although I admitted the evidenceon the assumption that he was an employee of the store or at least was under some controlof management KAUFMAN'S OF KENTUCKY169to go into this but he wanted to know exactly how 1 felt aboutthe Union... .I told him I didn'thave to talk to him aboutthe Union.I toldhim I didn'thave to talk about it to him. . . I don't recall what he replied.I know wetalked maybe 20 minutes but I asked him why he was so interested,whether Iwas going to be assistant buyer in the shoe department since he was handbagbuyer and I thought the only thing he wanted to know is exactly how I felt aboutthe Union.Subsequently,she said,she called at the office of Milius:I told him that Bill Nichols had told me that morning that Robert Barnes hadbeen made an assistant to the buyer after I had been promised the job and hadworked for it; I told him that I felt that this was all being done to get me to quitthe store and leave on account of some other activities and he said,"What doyou mean?"And I said,"You know what I mean.". ..I told him if hewas-all this had been said and done to get me to quit the store on account of theother activities I wasn't going to quit.I could be fired,but I wasn't going to quit. . .and he assured me that I wouldn't be fired.Mary Cowles,employed for some 3 years first as a saleslady in the jewelry depart-ment and since August in the cosmetics department,testified that Shields,assistant to Sturm,head of the jewelry department,several times told her (after shehad told Shields that she thought the Union might be the best thing for the girls)that she did not want Cowles to"get mixed up in it." She testified that she wasobserved by Shields talkingto LarryDonhoff,that Shields observed Ison talkingtoDonhoff,and that on each occasion Shields would telephone and call Moran,and had informed him on one occasion that "Hisblack-headed friend[Donhoff]was on the first floor."Another time she said Shields asked her what she and Isonwere talking about and she informed Shields it was none of her business.She testifiedthat on one occasion she called at the office of Sturm and during the course of theconversation:He wanted to know what I thought was wrong with the Company,what theywere doing that was wrong so they could correct it and-or do the best theycould with it, and I told him what I thought was wrong. . . .I told him II didn't think that some of the older people that had been working there hadbeen laid off and some of the girls had been cut down to short hours that hadbeen there for 2 or 3 years that they had new girls working full time. . . . Hewas surprised.that any of his girls would be interested[in the Union].On cross-examination by counsel for Local No.445, she said she attended union meet-ings, saw Charles C. Day at those meetings,and denied that she had reported toSturm what had transpired at the meetings she attended.On the evening after the petitions had been circulated,Cowles told Sturm that shewould like to talk to John Greenebaum.Sturm introducedher to AttorneyGreene-baum in a store conference room sometime around 6 o'clock that afternoon.Sub-sequently,Cowles accompanied Greenebaum and Elizabeth Montgomery,a clericalemployee, to a public room in a local hotel where they discussed certain mattershaving to do, I suppose,with the circulation of the petition and union activity, oversome drinks.As a result of this conversation,Cowles gave Greenebaum astatement in writing.This occurred,of course,after the time she had made a pre-trial statement to Greene,one of counsel for the General Counsel.I cannot find,as apparently the General Counsel and the Charging Party would have me to do,that the conversation withAttorneyGreenebaum resulted in any changein the factspreviously relatedby Cowlesto Greene.Mamie Archer, who had been employed as a saleslady in the neckwear departmentfor approximately 3 years, under the supervision of Sturm,was discharged on theevening of June 5 by Rooney.According to her testimony,Rooney upon inquirygave her no reason for her discharge;she said Rooney replied, "It was just a rule,the rules and regulations... ..Upon informing Sturm of her discharge, heexpressed surprise.About aweek later,she said,she spoke to Chanaberry,who hadsucceeded Rooney as personnel director.Chanaberry told her that "she didn't knowwhat the trouble was" and"she just left me with the impression that she would, youknow,callme back later."About2 weeks prior to her discharge she said thatSturm had asked her how she felt about the Union and she replied that she knewnothing about it and have never been for it because she did not know enough about it;that she was not interested in it and had not taken any part in it. She said that Sturmasked her if anyone in the store had ever approached her about the Union to whichshe replied that "one lady in cosmetics,"identified as Ison,had approached her. Shesaid that she was approached by von Bokern at a time when she purchased shoes in 170DECISIONSOF NATIONAL LABOR RELATIONS BOARDForsythe's Shoe Store, when she refused to sign an authorization card. She saidthat at the time of her discharge she was under the impression that she would berecalled, that she has never been recalled, that she had never taken merchandisefrom the store, or had she ever made a cash sale and failed to ring the sale up on theregister.Helen Joan Voll testified that she was employed in November 1960 in the bettersportswear department under the immediate supervision of Margaret McDonnell,a buyer, and McDonnell's assistant, Ruth Gellhaus.About 4:45 p.m. on August 4she reported to the office of Chanaberry according to instructions and Chanaberrydismissed her for violation of store rules and regulationsShe reminded Chanaberrythat one Martha Hamilton had been discharged for taking merchandise, and Chana-berry assured her that there was no such charge against her.According to her,prior to her discharge she was questioned by McDonnell as to how she felt aboutthe Union and was told that the Union "were strangers" and "were not these to helpher but they were interested only in the money they would get from employees inthe way of union dues," and at this time McDonnell told her that there was to bean open meeting of all employees of the department and that she would be requiredto attend.She denied ever stealing any money or merchandise from Kaufman's;she asserted that at times the cash register was broken, when she temporarily withheldringing up amounts of cash sales until after the register had been repaired.On cross-examination she said she had never attended a union meeting, had not signed a unioncard, and that she did not know why she had been dischargedLillian Stanley was employed as a cosmetician for some 7 years until June 4, whenshe was discharged about 5:30 p.m. by Rooney who told her that she (Rooney) hadbeen informed that she had not lived up to the rules and regulations of the store.She testified that about a month before her discharge, Ferrell called her to his officeand asked her if there was any question she would like to ask him concerning theUnion; that she said no, that she had been working since she was a very young girland thought that she had gotten along all those years and that at her age she was notinterested in the UnionShe said she was never informed as to the real reason forher discharge; and after Rooney had told her that her employment was being termi-nated she told Rooney that she was going to talk to Gardner and Moran and askfor the reason-"I had I guess sort of a guilty conscience I knew I had broken someof the store rules and regulations and I guess I thought I could alibi out of them."She denied having ever failed to ring up cash sales and keeping money belonging tothe store.In connection with her having broken a store rule or regulation, shetestified:Well, we had quite a bit of discussion in the department about closing our regis-ters out before time for the store to close and there was some discussion aboutcustomers being in the department late and not being-the girls would havethe registers closed, some of them, and I had broken that rule a couple of timesdue to the fact that I was way back in the back and I would get all the latecustomers when I was open, because naturally they would pass by and I hadbeen guilty of that.Martha Hamilton was employed on May 28, 1958, in the sportswear departmentand later was transferred to better sportswear where she was employed until May 29when she was discharged by Rooney for violating the rules and regulations of thestore.She said that about 2 weeks after her discharge she received a telephone callfrom a salesperson, one Sharon Hall, who told her that two red bathing suits valuedat $40 were unaccounted for; she said she called the personnel office or McDonnell,her supervisor, and that later she received a call from Hall who told her that the twored bathing suits had been found.Stanley testified that about a month prior to her discharge, McDonnell, her super-visor, in the presence of Voll and Gellhaus, informed them that if she had thoughtthat the Union was coming in there "she wouldn't have wanted to come there to work"and said that if the Union held meetings and "that we didn't attend, that we wouldbe fined" and at the times when McDonnell called the salespeople together she saidthat she "didn't want any part of the Union." She denied having ever stolen money ormerchandise from the store or ever having made a cash sale and failing to ring it up;she denied that she was ever given a reason in writing or otherwise for her discharge.She said she had never signed a union card or had attended a union meeting.Gertrude Jockell was first employed in 1943 and worked off and on until about 4years ago when she became a regular extra, working at times when other employeeswere on vacation or sick, during sales, or during Christmas or Easter seasons. Shewas discharged on July 28. Prior to that day she had arranged for her vacationto start on the following Monday to last for 2 weeks with pay, and for additionaltime to take up the month of AugustPrior to the taking of her vacation, she had KAUFMAN'S OF KENTUCKY171been filling in for an employee who had been off sick for quite a long period of time.On her return from her vacation she called the personnel office on a Saturday beforeLabor Day and she was told that that office would be calling her.Having heardnothing in regard to being called to work she, on October 5, called at the officeof Chanaberry to request steady work.Chanaberry told her that she had been calledbut apparently was out but that she (Chanaberry) "Will look in her book and makesure that your name is on the call," and verified the fact that she still was on call.She was never recalled. She said she had never been informed that she had beendischarged from her employment with Kaufman; she denied ever havingengaged inany irregularities in connection with the diversion of merchandise or money fromthe store.Carolyn Byerly was first employed by the Respondent in December 1960 as asalesclerk on a contingent or part-time basis.She worked full time during Juneand July, until August 7.On that day she reported at 9 a in. and found that herschedule for that day had been scratched out.Upon inquiry made to Chanaberryshe was told that since she was in that day to go ahead and work. She had no worksubsequent to that dayAbout 2 weeks later she called the personnel office and wasinformed that there was no work at that time for her but that she would be calledwhen work was available.About October 18, she called at the office of Chanaberry,who told her that there was no work available for her then but there would be"around Christmas"; she showed Chanaberry a subpena served upon her the nightbefore and informed her "that I was supposed to be fired for stealing." She said thatshe told Chanaberry that if she had thought that she (Byerly) was stealing she wouldhave fired her on the spot and Chanaberry agreed. She denied that she had everstolen any money or merchandise from Kaufman's or had failed to ring a cash salethat she had made. She said that she had never been told that she had been dis-charged from the employment of the Respondent.Michael J. Moran, store superintendent until September 10, testified that he hadobtained the services, through an agency, of merchant policemen from an outsideorganization, for the primary purpose of store protection and the store's assets, toobserve merchandise coming in or going out not in ordinary course, and to guardthe back platform of the warehouse and generally the first floor of the store toobserve what went on, particularly at the front and rear doors.They were given noinstructions whatsoever concerning the activities of the UnionIn connection withhis observance of the activities of Donhoff during the period after the termina-tion of employment of the latter, he said thatinmy position it was more or less to see what was or wasn't going on inthe store.He was in the store circulating around and going from floor tofloor, from person to person, and I did observe him and followed him fromtime to time just to more or less see what was or wasn't going on I haveheard him say from time to time, several instances, "There will be a meetingtonight," or "do you have any signed cards?"Or "Are you coming to themeeting tonight?"Words to that effect. [Specific instances mentioned were]I believe in the Boy's Department with Miss Huffman, on the first floor, Ibelieve it was in the Sportswear Department and also in the Jewelry Departmentwith Miss CowlesFrom his observation, he testified that Donhoff's presence in the store created afeeling that employees were watching him "to see where he was going and what hewas going to do." It is clear from Moran's testimony, as well as the testimony ofother witnesses in this case, that his duties kept him more or less constantly on theseveral floors in his capacity as store superintendent, and that he could not helpbut observe Donhoff going from place to place.He freely conceded that onseveral occasions he had followed the discharged employee. Donhoff, to see what wasgoing on in connection with Donhoff's visits.i$On May 2, Vice President Gardner made a speech to the assembled employees,extemporaneously, although the speech was tape recorded as it went over the store'spublic announcement system as Gardner was speaking, the tape recording beinglater taken by Gardner, dictated to a stenographer, and transcribed by thestenographerThe General Counsel in his complaint asserts that the making of thespeech constituted interference, restraint, and coercion in violation of Section 7 ofthe Act and was for the purpose of discouraging membership in the Union becauseduring the course of the speech Gardner announced that he did not like the Union;"that the Union is not coming into the Respondent's store and that if it did, hewould not work there."The speech as transcribed from the dictation from theIsThe record shows that Donhoff at certain times after his discharge did enter un-authorized areas, including the department where he formerly was employed. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecording does not contain these words or anything like them.The speech, as.recorded, read:Good morning,folks:This meeting was called this morning for the purpose of discussing with youthe Sale, which is now in progress.I asked Mr. Milius to let me have this timeto talk to you about something that has concerned me very much over theweek-end.As youknow, a Union in this town has been making an attempt to organizeour employees.They have been passing out literature at the front door; cir-culating damn lies over the place; bothering you both here at the store and athome.There isn't much I can do about these telephone calls and visits theyare making at your homes,but I can certainly put a stop to their interferingwith, and bothering you here at the store.As you know, we have had a rule in this store for many years, that our em-ployees cannot be solicited at any time, by any one, for any purpose, and thisrule is still in effect.The only exception to this is the Annual Community ChestDrive and the Red Cross Drive, and each time these two organizations solicityou, we always-at an open meeting-have advised you so.If any employee or anyone else solicits you for this Union during workinghours, all you have to do is let me know. I cannot stop them from callingyou at home or visiting with you in your home-but I can certainly stop themin the store.You undoubtedlyhave read these bulletins, as well as I have.Who are these people that all of a sudden are so damned interested in your se-curity and welfare9Before you start doing business with these people, youtake my advice and find out who are these people who want to represent you allof a sudden.They are not Louisville people-they are people from out of town who havecome here from Indianapolis and Cincinnati,in a desperate effort to organizethis store,and I am sure, if you will investigate their backgrounds thoroughly,you will come to the conclusion,too, that their only interest is a selfish in-terest-and not your welfare.The lies that they had been circulating in order to build up fear in your minds,has disturbed me greatly.They have circulated a rumor that Walter Bollen has been fired.You allknow WalterBollen-the porter who works on the 3rd Floor-andhas beenhere for 47 odd years.Walter has been seriously ill since January.He hassome serious blood clots in both legs,and there is a strong possibility thatboth legs might have to be removed.Walter has been paid his full salary whilehe has been away and it is true that you have not seen him around here sinceJanuary, but he has not been fired, and if there is any doubt about this, youneed only to ask Walter.With a man in this serious condition, why would you think that anyone-whoclaims to be interested in his welfare-would call on him at his home, trying toget him to join a Union?Walter has made it quite clear to them that he wantsno part of it; that he will join no Union-because, as .he has told me, and will,tell you when the opportunitypresents itself,that this company has been mightygood to himSomebody came to see me last week and said it was a shame that we firedLancelotti, the young man that works for Mr. Sauber. Lancelotti has not beenfired.Lancelotti came here from the New York Office. They are going to havea new addition to the Family; his Wife is home sick, and he wanted to go backhome.Lancelotti was put back on the Internal Audit Staff at the City StoresCompany in New York,his expenseswere paid-both ways-but the boy hadnot been fired.Now all of you who thought it was a damned shame-shouldnow consider all the facts.This one irritated the hell out of me!They told someone that we sent Mrs.Chanaberry to Siberia.These are some of the damn lies that you've got to putup with.Kate Chanaberry-and she's here this morning-was given a nice promotion,we thought, to the Dixie Branch, and if there is any doubt in your mind, youmight ask her.Now, she is Downtown this morning to help us for the next 2 or3 weeks.Mrs. Bales, Miss Rooney's Assistant, has accepted a very nice positionat a College right outside of Chicago. She'll be leaving us shortly. I want tostraighten that out before someone says we fired her.Kate is going to help outuntil we find a replacement for Mrs. BalesJust to keep the record straight, because I am sure this is going to happen.We have about 6 or 8 other older employees who want to go on a Pension. OneisMr. Hettiger-you ask him if he is going to get fired. Swinney,who wishes to KAUFMAN'S OF KENTUCKY173_go on a pension June 1st.There are about 6 others-Mrs.Virginia Brown, inthe Coat Department,who has been here for a long time, and who is going on aPension any time at her choice.I was told that we fired another one of the girls(Mrs. Dawson)in the CoatDepartment.She, too, is on a Pension.It's those damned lies that has got me all upset,and I just don't want them togo on any longer.Now, we do do some things that irritate people. I made 600 peoplemad all.over the damn place. I stopped the escalators.I come in at 8:30 in the morn-ing, and nobody is using them.I told Mike Moran not to turn them on until9:00 o'clock.Hell, that made 600 people mad.Mr. Milius found it out andtold Mike to turn them on earlier.I don't deliberately try to do these things, but if it's wrong,I assure you it'sgoing to be straightened out.Now, I can also assure you that as long as Robert Milius and I are the headsof this Company,there is not going to be any injustice done to anyone. Some-time injustices can work in odd ways.There were a couple of people thathad to be dismissed.It wasn't of our making,and I don't see any good purposeof discussing it, particularly for the best interest of the people who had to leave.I am sure that if I had the opportunity,or it was necessary to go into the detailsof it,you, too,would agree that it wasn't the wrong thing to do.I assure you that it was not of our making,and no good purpose is servedby belaboring the point, or giving a worldwide explanation of it.Iam surethe people involved regret it as much as we do.Now, I don't want to continue on much longer, but I just want to come backto one thing I said in the beginning.Know who these people are-they arefrom out of town-but before you start doing business just make sure youdon't get yourself in any messes.Just go back and read the papers the lastcouple of weeks-the headlines in our local papers-and make sure you don'tget involved in anything like this-and make sure you don'thave people rep-resentingyou like that.I am sorry I had to talk to you like this on Monday morning.I am sorryI loused up an otherwise good meeting morning for talking aboutthe sale, butIwas quite upset all day yesterday concerning one of our employees-who isquite concerned about it, and about the manner inwhichitwas done-andparticularly,she does not want to be bothered at home on a Sunday.I can't stop that folks-they have a perfect right to do it.You don'thave tosee them.I hope you will use your good judgment in matters such as this.They put out a Bulletin here the other day, which I thought was very aproposof what I want to get across. "There is nothing to fear but fear itself."Youjust think about that, and make sure that no-one uses fear on you to get you todo something that you don'twant to do.And, if they are going to talk aboutfear, make sure you don't have any fear.As you know,this Company has always had an"open door" policy.Anytimeyou have anything on your mind,you have a perfect right to discuss it witheitherMr. Milius or me.Thisisa precious right-as are all rights.Youshould think a long time before you sell one-I'd never sell one.We make mistakes.Imake more than anyone, but I want to say to you that,so long as we know there is any injustice being done,and we have some way offinding it out, it won't continue very long.And,ifRoy Gardner can't straightenit out,I don't know of a better man to get it straightened out for youthanBobMilius.That's all I have to say this morning.I apologize for using this time to louse up a nice morning,but I felt so damnedstrong about it, that I thought I should let you know how I feel.On May 23, Gardner had caused a notice prohibiting solicitation within the storeto be posted.This notice read:NOTICE TO ALL EMPLOYEESWe have hada long time policy prohibiting solicitations of any kind, Unionor otherwise,within our store.Thispolicy is still in effect.A violationof this policyby an employee will be the cause for immediatedischarge.Please report any violation to your supervisor or the undersigned.LucilleHuffman testified that while the employees were assembled waiting forGardner to appear, when she and Donhoff were standing near the escalator,Super-intendentMoran placed them in front of the gathering remarking that he wantedthem to be sure to hear what Mr. Gardner had to say. She testified further that when 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDGardner finally came down he said "good morning" twice, said something about being"so danm mad," and that he further said that the reason for the meeting was concern-ing "this damn Union" coming into this store. She testified that Gardner indicatedhis belief that the Union "were outsiders and agitators," asked if the employeesknew who they were or what they were, and remarked that "that's where Communistsget in your door." She said that he "flashed" a picture of one Stoy Decker andasked the employees if they wanted "people like that to represent themandhe said he was so mad-I lust don't know what all was said in the meeting." Sheconcluded that Gardner had shown the picture of Decker because he had com-mitted a crime.19After Gardner's speech on May 2, he said that the solicitation and the activity de-scribed by him continued in the store to the point where it was felt by Mr. Milius thatitwas necessary to further advise the employees of policy; that Milius spoke to themand at about the same time (May 23) addressed a memorandum to all employees onthe subject of store rules in which it was stated "that the acts listed below are viola-tions of company rules." Some 33 acts which would constitute violations werelisted including this one. "19. Unauthorized soliciting of any kind on companypremises in working areas during working hours " It was explained that the noticepreviously posted as to the nonsolicitation rule needed clarification because it hadbeen interpreted by some employees to mean that they could not engage in solicitationon their own time either in working or nonworking areas in the storeAccording toVice President Gardner, the employees were all specifically advised that solicitationsat different times were permissible, particularly on behalf of the Red Cross and othercharities.The General Counsel attempted to make much of the fact that demon-strators sent in by cosmetic manufacturers, by long-standing agreement with theRespondent, to display their products were acting in violation of the no-solicitationrule, as was a person who sold butter to employees. I think these two matters aretrivia compared with the true import or meaning of solicitation in regard to unionmembership, solicitation of funds for private purposes, and other well-known types ofappeals to individual employeesJStore protection and inventory controlsKaufman-Straus maintains a perpetual inventory so that it is possible every weekto determine how many dollars and cents of merchandise in inventory the store issupposed to have in stockSemiannually, a physical inventory is taken and afterthe physical inventory, the result is measured against the perpetual inventory figuresand if there are shortages, the amount or value of such shortages is then determined.Vice President Gardner said that the last two semiannual inventories showed mer-chandise shortages when the comparison was madeHe testified that he laid inven-tory shortages principally to theft of merchandise by employees, theft of merchandiseby customers, and the failure by salespersons to ring sales of merchandise-that is, toproperly account for the full amount of sales made. In March, he said, he hadreason to believe that certain employees were stealing merchandise and as a resultof that belief he and Store Superintendent Moran employed the Merchants PoliceCompany to put two uniformed men on duty within the premises to watch certainareas where it was suspected merchandise was being stolen.He related the reportingof losses to the Louisville Police Department concerning certain of the store's mer-chandise which seemingly found its way into pawn shopsHe mentioned a customaryarrangement with the Morse Investigating Bureau on a continuous basis as a primarymeans for testing whether or not cash sales made were properly recorded under theCompany's rules and regulations.Jack W. Morse does business in Louisville under the name of Morse InvestigatingBureau, a store shopping serviceFor approximately 10 years the Respondent hasavailed itself of the services of this Bureau, which conducts, among other things,tests for honesty and service of sales employeesThe Bureau numbers several otherstores in Louisville among its clientsTo accomplish the purposes of the service,toAccording to the statements of counsel for the Charging Party made during thecourse of his examination of Huffman, it appeared that Decker was a former businessagent of a local of the Teamsters Union in the community and had received considerablepublicity because he had been indicted in Federal and State courts "for a conspiracy andperhaps participation with assault and battery with a teai-gas gun against I think atruckdriver from Minnesota " It is impossible to tell from the testimony of the witnesswhether she was acquainted with the factM In the Decker case-certainly this TrialExaminer is not KAUFMAN'S OF KENTUCKY175the Bureau employs shoppers who "shop" certain departments in a store or certainemployees employed as salespeople by the store. In the words of Mr Morse:Stores request shopping for the general purpose of having their sales peopletested for honesty and frequently for service. . . .We do a great deal of serv-ice shopping.We do not make any purchases at all.We inquire and ask thesales person about certain items of merchandise.We test their reaction to ourinquiry, their interest, their sales ability, their effort to sell us a particular item.We will deliberately make objections and be a difficult customer and all of thatreaction that we receive we then write in a service report.No purchase has beenmade at all, yet that is the customary shopping and we do a great deal of it.We also make exchange purchasesWe make combination purchases, but thepurchase most often used and the most effective one from the standpoint ofhonesty shopping is the double buy purchase, the uneven initial purchase fol-lowed by one with even money.When the first purchase in uneven money ismade] usually the sales person will promptly go to the cash register and recordthe sale, get the change for the customer and almost automatically issue a receiptand that receipt is given to the customer.The shopper will then proceed with anadditional purchase.They will then pay even money upon the second purchase.There is no reason or occasion for the sales person to go to the register if theydo not choose to do so.There is a second shopper in the area at this time who observes the recording of thesecond purchase, that is, whether there is a proper or improper recording made. Ifthe second purchase is of a certain amount, the observing shopper will make surethat that particular amount was recorded by the salesperson by ringing up theamount of the sale on the cash register. If the sale is not rung up on the cashregister, saidMorse,the shoppers compare notes with each other, the purchasing shopper states whatshe purchased and how much and the second shopper will then say whether theamount was recorded or not If it was, that is the end of the matter. If it wasnot then they will know that an irregularity has occurredThe observing shop-per will make an identification purchase to box in the irregularity as we term it.The first receipt issued will have a certain serial number.The sale in questionwill follow that and the identification purchase will also have a serial number,boxing in the particular sale that was improperly recorded.The second identification purchase occurs immediately after the sale; after the ob-serving shopper does not see the sale rung up and the second identification purchase ismade, the shoppers report to Morse at his office, usually within half an hour, andreport verbally to him what occurred on the particular sale.Each shopper thenissues a service report and all three transactions are recorded on the report in thehandwriting of the shopper.The salesperson is identified by physical description andalso whether or not she was assigned to a certain cash register on a certain key.Thereafter, the irregularity having been reported to Morse after making a writtenreport, within a day or so he goes to the store, consults with a store official andtogether with him verify the register tape as to whether the sale in question had beenproperly recorded or not. If the sale is verified as having not been properly recorded,a report called "Morse Investigating Bureau Report of Irregularity," a confidentialreport, is prepared and delivered to the proper official of the store. In addition tothe report of irregularity, Morse also furnishes to its client a sales rating report on aparticular employee which rates the selling efficiency of that employee according toevaluation on the basis of approach to customer, appearance of salesperson, sellinginterest, selling ability, suggestive selling, closing of sale, observing of store rules,and appearance of department.The sales rating report also contains a space forcomments to be made by the shopper concerning any particular matter deemedworthy of mention, including irregularities.Morse testified that he had been shopping at the Respondent's store for the past10 years upon an irregular basis as to quantity of shoppings made.He said in certainseasons around the times of Easter and Christmas, "they order a heavy schedule ofshopping and there would be hundreds of tests made in the store during the course ofthe year."He said that it is customary at times, upon request of the store, to shopcertain areas and individuals, thatitiscommon to all stores that I shop or any other shopping servicewhich shopThe management is always and usually concerned about certain 176DECISIONSOF NATIONALLABOR RELATIONS BOARDareas, certain individuals, but is common practice and there is nothing at allunusual about it.20The procedure described above was followed on occasions when Ison and Huffmaneach was "shopped" by a team of shoppers of Morse.Morse Investigating Bureau is employed by the Respondent on an annual basis andarrangements may be made from time to time for services for a particular time ora certain period.For example, Morrow, executive vice president and treasurer ofCity Stores, the parent corporation of Kaufman-Straus, called on Morse, in April orthe early part of May 1961, and arranged for a shopping program.According toMorse:He asked me if I was presently doing any shopping for Kaufman's and I toldhim no, not just then.He asked me when was the last time that I had and I toldhim in December of 1960, and after discussion regarding the quantity and so onwe agreed upon a certain amount of shopping for the downtown store and forthe Dixie-Manor store [a branch of Kaufman-Straus] to take effect immediately.Morse was given a list of departments for special attention-house dresses, cosmetics,men's furnishings, shoes, neckwear, sportswear, and the boy's department as well asseveral other departments.As was customary, departments leased to independentoperators, such as millinery and books, were excluded.The shopping was to be doneat random except that the departments mentioned were to be given special attention.21Prior to July 1961, Morse operated under a verbal agreement with the Respondent;his compensation then, as under the written agreement now, was dependent uponthe quantity of shopping done and not upon the number of reports rendered by himto the Respondent.The written agreement of July formalized customary practiceor custom between the parties concerning compensation except that it specified inwriting the amount of compensation to be made for continuous random shoppingwhere before the oral agreement, substantially the same as the written agreement, didnot contemplate continuous shopping.Morse testified that neither Moran nor any other official of the store advised himthat a union organization campaign was in progress at the time he talked to MoraninMay and that he learned of the organizational activity of the Union at the storethrough the newspapers during the month of June or possibly July.BettyWhalen and Joanne Young, shoppers employed by Morse, "shopped" Isonand Huffman. The reports made in two instances, substantiated by their testimony,show the following:On June 9, 1961, at 10:30 a.m., the written sales rating report signed by Betty D.Whalen and Joanne Young set forth the following as comment:This sales person showed me the cub scout shirts.After I purchased a shirt, Ithen decided to buy two "Pocket Lites." I paid her even money. She did notoffer a receipt but enclosed the "Pocket Lites" in the same bag as the shirt. Ileft the department.BETTY D. WHALEN.I observed the first shopper's second purchase and also observed the paymentof the money. I further observed that the sales person failed to record the sale.I cannot be certain of her disposition of the money but she did bend down underthe counter and rose empty handed. I then made a small identification purchaseon the same sales person.JOANNE YOUNG.The report of irregularity transmitted by Morse to the Respondent showed the saleof two "Pocket Lites" at 98 cents or a total sale in the amount of $2.02 by LucilleHuffman.Under "circumstances of irregularity" the following comment appearson the report:On the above purchase the shopper retained possession of the merchandise,tendered even money in payment and left the department before the sale hadbeen recorded.Another shopper present then observed that the sales person failed entirelyto record the sale. She was idle for several minutes and then began waiting onother customers.The disposition of the money was unknown.9OMorse testified that there are five detective agencies in the Louisvillearea furnish-ing shopping services to various stores and establishments21 Reports customarily were made by Morse to Gardner (when he was there), Millus,Chanaberry, and Sauber, store comptroller.Approximately 800 suchreports were madein 1961 KAUFMAN'S OF KENTUCKY177When the register detail tape was later examined no record could be foundof the above sale.A sales rating report for May 11, 1961, for 3:35 p.m., signed by Joanne Young andBetty D. Whalen, showed the following report:A sale of one article, Faberge Cologne in the amount of $2.85 for which a $5billwas tendered.The second part of purchase was for one eye shadow caseat $2.26 and one eye brow brushat 86cents for a total of $3.12.The writtencomment is as follows:On the second part of my purchase of $3.12, I tenderedthe sales personeven money. I then left the department before the sale had been recorded.JOANNE YOUNG.I observed the previous shopper's purchase of $3.12, I further observed thesalesperson carried the money to a nearby register, but she did not ring up anyamount. I did not see the disposition of the money. I did notice the salesperson open a lower stock drawer.BETTY D. WHALEN.A report of irregularity transmitted by Morse to the Respondent on Jo Ann Isonshowed the purchase of the eye shadow and eyebrow brush and related the followingcircumstances of irregularity:On the above purchase the shopper obtainedpossessionof the merchandiseand then paid the sales person even money in payment. The shopper then leftthe department before the sale had been recorded.A second shopper then observed that the sales person carried the money to anearby register but failed to ring up any amount. She then left the registerwhen another sales person approached to ring up another sale.The dispositionof the money on the above sale was unknown but the sales person had beenobserved to open a lower stock drawer.When the register detail tape was later examined no record could be foundof the above sale.Other employees were shopped and reports of irregularity submitted.Lillian Stanleywas shopped on May 13, at 10:50 a.m., and the reports showed that she failed toring a total sale of $2.26.Martha Hamilton was shopped on May 15 at 12 noon on the purchase of oneT-shirt for a total sale of $4.10. It was reported that she failed to ring up anyamount on the cash register and the register detail tape, later examined, did not showa record of the sale.Mamie Archer was shopped on May 26 at 2p m. on a sale of five handker-chiefs at $1 each for a total sale of $5.15.The circumstances of irregularity on thereport transmitted by Morse to the Respondent shows that the shopper obtainedpossession of the merchandise, tendered the salesperson even money in payment, andleft the department before the sale had been recorded; and that another shopperpresent then observed the salesperson to approach the cash register with the moneybut to ring up only $3 09 on the sale.When the register detail tape was later ex-amined it was found and verified that the salesperson had recorded only $3.09 onthe saleMamie Archer was shopped on May 27 at 10:15 a m. on a sale of fourhandkerchiefs at $1 for a total price of $4.12.The circumstances of irregularitythere show that the shopper obtained possession of the merchandise, tendered thesalesperson even money in payment, and left the department before the sale hadbeen recorded; and that another shopper present then observed that the salespersonfailed to record any amount of the sale and that when the register detail tape waslater examined no record of the sale was shown.Gertrude Jockell was shopped on June 12 at 10:35 a.m on the sale of one base-ball cap for $1.03 and one belt for $1.03 for a total sale of $2 06. The circumstancesof irregularity as reported to the Respondent there shows that on the above purchasethe shopper obtained possession of the merchandise and tendered the salespersoneven money in payment and then left the department; that another shopper presentin the area noted that the salesperson made no effort to ring up any amount ofthe sale; that the observing shopper then made an identification purchase from thesalesnerson; that the salesperson's hands were empty at the time of this purchase, andthat later examination of the register detail tape did not reflect the $2.06 sale.Carolyn Byerly was shopped on July 24 at 10.35 a m. on a purchase of two ties at$1 for a total sale of $2 06. The circumstances of irregularity as reported to thestore by Morse showed that on the purchase the shopper obtained possession of the649856-63-vol. 137-13 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerchandise,tendered even money in paymentand left the department before thesale had been recorded;that a second shopper then observed that the salespersonrang up only $1.03 on the sale and that it could not be determined whether or notall of the money had been placed in the cash register.A note of thisreport of ir-regularity states that"the above irregularity is subject to verification according to thestore's records."The testimony of the shoppers,who were cross-examined at length both with re-spect to credibility and accuracy of their reports, I believe to be fully credible andI accept their testimony at face value.I accept the reports submitted by them andthe reports submitted by Morse to the Respondent on the basis of the shoppers' re-ports as being substantially accurate and true.Morse testified that in addition to reports filed when irregularities or apparentirregularities were found,there is a greater number of so-called bulk reports wherea salesperson has been shopped and a report made on her service ability.I find noreason to question the testimony of Morse in any respect and find him a fully crediblewitness, notwithstanding the fact that his testimony did show that,especially withrespect to inexperienced and not fully trained shoppers,infrequent mistakes weremade which were corrected by him in the making of a few reports 2aOn March 29, Gardner prepared an intercompany communication on the subjectof inventory shortages which he transmitted to Milius, Gorglione,Roth, Rothschild,Sauber, and Moran, reading as follows:This report covers the meeting we held on March 25th and March 29th per-taining to Shrinkage.Mr. Sauber is to write a Procedure for the buyers to follow, whereby a reason-able percentage of test-checking will be done on quantities of "inbound" mer-chandise received,which merchandise will have already beenchecked by theReceiving and Marking Room, in order to test the kind of "checking-in" jobthis department does.Mr. Sauber is to also write a Procedure covering non-marking and bulk-marking.Mr. Sauber will also write a Policy on what standard information we willrequire on our price tags, such as-Departmental Number, Season Letter, In-voice Number and Retail Price.Mr. Sauber is to also write a memorandum covering the calculation of retailson invoices where multiple pricing and packing is involved.Mr. Sauber is to also write a memorandum to cover a Procedure when ourown merchandise goes out of the house for cleaning or repairs;and in suchDepartments as Luggage and Stationery,where it is sent out to be engraved-or any other instances whereby our own merchandise is sent out of the house.Mr. Sauber is to also write a Procedure covering customer'smerchandise de-livered to us for repairs,which merchandise must subsequently be returned tothe customer.With some sort of a new Procedure on the part of Mr. Sauber of satisfactorilyextracting the Sales Tax from our saleschecks,and a satisfactory Procedure forrecording Employees'discounts, it is now felt that we have covered all avenuesof shrinkage surrounding our paper work, and that we would now devote all ofour discussions to the problems of the Physical Inventory.Itwas felt that we need not spend any time on the physical taking of theinventory,inasmuch as theCityStores Company has outlined for us a policycovering this program.Itwas felt that we should follow this program 100%, unless the MerchandiseManagers had strong views against any of the procedures that we now pursue,and, in the event it was felt that certain of these procedures covering the physicaltaking of the inventory should be changed, Mr. Sauber would thereafter applyfor permission from the City Stores Company to make these changes.For example, on cross-examination, Morse testified with respect to one such in-stance: "Her [the shopper] shopping was not incompetentHer purchasing of themerchandise was not incompetentHer report was incompetent, I don't recall what thereason wasShe might have misspelled some wordsThe general makeup of the reportcould havebeen in error.I would then write up a satisfactory report rather than submitone to the store that would embarrass me " A number of reports, other than those Ihave referred to above, were subpenaed and examinedupon by counsel.The ultimate re-sult of his examination or his cross-examination was to emphasizethe impartiality andcare taken in preparing and submitting reports to the Respondent. KAUFMAN'S OF KENTUCKY179A complete new Procedure is now under discussion covering Receiving andMarking, as well as the storage of merchandise in the Reserve Stock Rooms.When this program is finalized, it will be the subject of a special discussion, at alater date.It was felt that we have no program whatsoever of testing salesclerks honestydue, primarily, to the use of a Community Drawer as a procedure in this store.Mr. Sauber is going to discuss this matter with the Wilmark Company, and theMorris Agency, and bring back to this group a recommendation, within the im-mediate future.Itwas felt at this time that we should employ a Detective.This matter wasplaced in the hands of Mr. Gardner, who will seek the help and aid of Mr. Mor-row of the City Stores Company.Mr. Moran is to write a procedure, and submit to this Committee in the nearfutuer, a Program for test-checking merchandise that goes through delivery.At some future date, a meeting will be held concerning the handling of all ofour Adjustment complaints and customer calls-covering both transactions inthe 5th Floor Office, and in the Delivery Department.Mr. Moranisalsoto write a Procedure, and submit to this Committee, themethods under which we check out employees' purchases at night, and what histest-checking program is, so that each Member of the Board might be fullyinformed.The next meeting of the Shortage Committee will not be held until it is possi-ble to have Messrs. Roth, Rothschild and Gorglione together again at themeeting.One of the results of the program was a broad use of the Morse InvestigatingBureau.As indicated above, the first reports of violations involving shortages beganto come in from Morse in May. After the reports of violations made by Morse werecarefully checked by him and Morse, and they were both satisfied that a violation ex-isted,Gardner so advised Morse and from that point on, Gardner said, "any suchaction that was taken was taken by me with reference to the employee."He saidfurther:once this program is started the effectiveness of it is solely dependent uponthe amount of secrecy you can place around such a program.Usually if youshow your hand about what's going on, then the whole program becomes very,very ineffective, so you have got to be very, very careful when you are engagedin this sort of work to make sure that it is properly concealed.Certain people were discharged because of these irregularities and they werenot advised as to why they were dismissed . . . because usually the person whohandled the discharge didn't know why they were being dismissed. I believe Iwould be the only one that had that information at the time and my instructionusually to the personnel director was todismiss aparticular person because ofthe serious violation of the Company's rules and policy, not to advise the em-ployees; why to advise the employees, there goes the whole program of what youare engaged in.not only that, talking about these things serves no particulargood. It doesn't do the employee any good.We are not happy when it happens.I am not, I am sure the employee isn't happy. There is no good purpose talkingabout it to anyone.Gardner testified in every instance when a detection occurred the employee was ter-minated; the Company has a very strict policy on these two particular matters-(1) every customer must be given a cash receipt for every sale made at the store;and (2) it must be registered on the cash register-"now, in that, the Company has avery strict policy, hard and fast rule and automatic dismissal."Carol Adams, employed as a signwriter, said that sometime during the spring ofthe year, after the Union had started handbilling, she was called to the office of oneMr. Balough who, she said, was in charge of the advertising department.At thattime Balough asked her how she felt about the Union; that she replied that he knewshe had been doing two people's work and was not paid the salary she was supposedto be paid and she asked Balough "if an organization came to you and you thought itwas to your advantage, what would you do?"; he in turn said, "Well, he was to findout how I felt about the Union, and I left."Adams testified that she was underimmediate supervision of Elizabeth Davis in the advertising department; that thedisplay section of that department to which she was attached wrote signs uponrequisitionswritten by the buyers of the store; that the signs were turned in to theadvertising department.She said that Balough was in charge of the display depart- 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDment and that at one time she used to ask him for time off but that this practice wasdiscontinued in August.General Counsel contends that Balough is a supervisor within the meaning of theAct.There is little in the record to support this contention other than the conclusionof Davis that at one time he was her supervisor and prior to August she had askedhim for time off. The Respondent denies that Balough is a supervisor. I find afailure of proof here to show the duties, responsibilities, and activities of Baloughto be such that he could be considered a supervisor within the meaning of the defini-tion of Section 2(11).K. Theinnuendo against counselfor the RespondentShortly after the opening of the hearing, counsel for the General Counsel moved toamend the complaint in Case No. 9-CA-2331, as follows:1.That paragraph 4 be amended so that subparagraph (1) will be addedthereto, as follows:4. (1) Nowand at alltimesmaterial to the issuesherein, John S.Greenebaum is and has been the Respondent's attorney and its agent withinthe purview of Section 2(13) of the Act.2.That paragraph 5 be amended so that paragraph (m) will be added thereto,as follows:5.(m) The conduct of the said Greenebaum, commencing on or aboutOctober 3, 1961, in the Respondent's store, intelling its employees that theyshould avoid service of the Board's subpoenas, requiring their appearanceand testimony in this proceeding, by remaining away from their homes andrefusing to accept service of same, thereby impeding the Board in theexercise of its power to compel the attendance of witnesses at its proceedingand depriving employees of vindication by the Board of their rightsguaranteed by Section 7 of the Act.I disposed finally of this motion to amend near the close of the hearing after alltestimony was in.Upon request of counsel for the General Counsel, I stated myreason therefor:Mr. SHEEHAN: May I inquire as to the basis for the rejection?TRIAL EXAMINER: Why of course you may inquire as to the basis of it. If theGeneral Counsel says this Company is not entitled to the advice of counsel with-out counsel being accused of being a participant in some sort of a conspiracyagainst the Union, then any member, reputable member of the Bar in anylabor case would hesitate to advise his client.Now, I just am opposed tothe matter on principle.Now, if what has been shown here has been conceded,that the firm of which Mr. Greenebaum is a member, that it has been concededthat that firm has been retained to advise the Company in labor matters as arepeople all over the country who are licensed to practice law, and simply becausecertain advice is given which the Government may consider wrong, does notentitle the Government to bring in an attorney as a participant to unfair laborpractices.Now, that's the basis for my ruling as long as you ask me.The only direct evidence in the record which would support an assertion Greene-baum exercised improper authority is the assertion made by William Ellegood, anemployee witness called by the General Counsel, who first said that neither Greene-baum nor anyone else had told him to try to evade service of a subpena totestify, but later said that Greenebaum had told him, "If you don't want to getthe subpena just try to stay away from getting it." Ellegood is not to be creditednor is the greater part of his independent testimony to be believed.To me, he isa discredited witness, and I so said in open hearing.In connection with the employment of Day, I can see nothing wrong on therecord growing out of the fact that Greenebaum handed Day a check in theamount of the latter's retainer and drew the retainer agreement.Only underremote inference can it ever be said that Attorney Greenebaum advised Dayto violate the provisions of the Act.Further, the fact that Greenebaum in hiscapacity as attorney for the Respondent interviewed a number of people in thepreparation of his case does not lead to a conclusion that he did anything improperor anything other than to prepare the defense of these cases.The General Counsel says that it is perhaps significant that Greenebaum's firmrepresents the Henry Clay Hotel, that the hotel upon the advice of counsel did notprosecute Day because Day had given it a bad check before he was employed bythe Respondent and paid it immediately after being employed by the Respondent. KAUFMAN'S OF KENTUCKY181Does the General Counsel contend that Greenebaum's firm should have advisedits client to refuse payment and to prosecute? If so, to what end? It is also notedthat this firm represents another department store in Louisville which at one timewas engaged in a dispute with Local No. 445. To this, I ask, what is the relevancy?I would not have touched upon this matter at all in this Intermediate Report exceptfor the fact that the questions had been raised by each of counsel. I therefore con-sider it my unpleasant duty to comment on the facts as I have.Concluding FindingsConsiderable latitude was afforded the parties at the hearing to introduce evidence;consequently, the record is perhaps unduly extended and this Intermediate Reportmade excessively long.However, I shall attempt to briefly summarize the essentialfindings of fact.The Company was aware, of course, of the organizing campaign of the Unionfrom its inception, beginning with the distribution of handbills at the store doors andcontinuing on down until at least the filing of the charges and after the issuance of thecomplaints in these cases.Certainly management representatives were aware of theefforts of union representatives to enroll employees in the Union and of the desireof the Union for recognition as requested in the petition for representation filed bythe Union with the Regional Director of the Board. The Company certainly had inmind union activity when it posted its no-solicitation rule, when top managementconferred with supervisors regarding how supervisors should conduct themselvesduring the campaign, and the issuance of written instructions to supervisors andsubsequent action looking toward store protection.There can be no doubt but thatmanagement representatives observed von Bokern and knew who she was and prob-ably her purpose when she entered the store and talked to various salespersons includ-ing Ison and Huffman. Subsequent to the layoff of Donhoff, it was freely concededthat the occasions when he was in the store did not pass unnoticed, since he was seentalking to salespersons, traveling from department to department, and even intrudinginto parts of the store not open to the general public.The speech by Gardner to the employees, the content of which as reported by himand as elaborated upon by Huffman and others, I believe permissible under Section8(c) of the Act; I can find nothing in his report of what he said to be construed ascontaining any threat of reprisal or force or promise of benefit. If he did say, asreported, that he would leave the store if the Union came in, certainly there is nothingcontained in such a statement which possibly could be construed as a threat or asforce or promise of benefit to employees.Huffman's further elaboration concerningthe comment regarding the Teamster union official who had been indicted, if reallymade by Gardner, would have constituted nothing more than an expression of oneof his reasons why he felt the Union properly could be opposed by him and theRespondent as a matter of policy.23The allegation of the complaint that Gardner"in announcing, in a speech to employees, that he did not like a union; that the Unionis not coming into the Respondent's store and that if it did, he would not work there,"is unproven. It is not shown that Gardner asserted he "did not like the Union" andthat the Union "is not coming" into the store.As nearly as I can tell from the posi-tive testimony of Gardner and the more equivocal or uncertain testimony of others,the speech was privileged, and accordingly I shall recommend the dismissal of thispart of the complaint in case No 9-CA-2331.The complaint in case No. 9-CA-2331 asserts an unfair labor practice growing outof "the establishing of a new rule, on or about May 23, 1961, threatening dischargefor solicitation of any kind, including solicitation for the Union, within the Respond-ent's store and the posting throughout its store of notices to that effect, all for thepurpose of thwarting its employees in their organizational efforts "That the Com-panyestablished anew rule on the date stated in question is a conclusion not sup-ported by ,the evidence.On the contrary the uncontradicted testimony of Milius andGardner is to the effect that the rule had long been in force and that the posting onor about May 23 was simply a restatement of the then existing rule. If any employeeshould have construed the rule to mean that it forbade any union solicitation on their23 It generally is agreed that Gardner's speech took from 15 to 20 minutes to deliver,Curiously enough, Huffman, as well as other employees who testified, could not re-call anything other about what Gardner said except that if the Union got in he wouldnot stay with the store and as reported by Huffman, his remarks concerning Decker.It seems strange that only those matters were remembered out of what else Gardner mayhave said to the employees at the meeting. -182DECISIONS OF NATIONAL LABOR RELATIONS BOARD,own time, that was corrected by the later rule 19 when all of the rules of the storewere collated and distributedSince as it has not been shown that any employee wasaffected either by discharge or discipline or otherwise by the promulgation of therule, to find that the mere posting was coercive or otherwise unlawful would makethe posting itself a violationper se,assuming that this was the first time such a rulewas brought to the notice of employees.This, on uncontradicted testimony, exceptby Donhoff, is not the fact and therefore I find that the mere posting of the ruleand its subsequent clarification in writing did not constitute a violation of the Actand therefore I shall recommend the dismissal of this part of the complaint.With regard to the allegations of the complaint to the effect that Gardner toldIson that he understood that she was with the Union but that he would take care ofher complaints about not making enough money, telling her that she had not receiveda promised raise because "the Union thing came up or words to that effect," and alsotelling her that she was ready for a more responsible job but he could not talk aboutit then because of the Union, all are denied and satisfactorily explained by Gardner.In regard to the testimony of Ison, I disregard it because the preponderance of theevidence shows, on the testimony of Price and Gardner, both credible witnesses, thatIson understood perfectly well that a survey was in progress and that the result ofthe survey would determine the amount of her raise. She actually was given theraise,without regard to her interest in the Union, and I disregard completely hertestimony to the effect that Gardner made the statements to her which she attributedto him.The "following" and "detention" of Donhoff are clearly incidents inflated beyondtheir true value.As pointed out above, Superintendent Moran, Ferrell, Sturm, andother buyers by the very nature of their work necessarily were on the floor or floorsof the store at practically all times and could hardly have been unaware of the dis-turbance caused by Donhoff, as well as von Bokern, when they interrupted sales-people at their counters not once but at numerous times.Donhoff himself testifiedthat after his layoff he was in the store every day and sometimes several times aday.The so-called detention of Donhoff actually was an occasion when three em-ployees voluntarily, so far as the record here shows, questioned Donhoff about hisactivities on behalf of the Union and regarding his motives with respect to beingin and out and around the store at various times.The testimony is that these threeemployees continued to question Donhoff even after being ordered by their super-visors to return to work.There is no connection between the activities of thethree employees, Doyle, Heidel, and Skelton, except a laborious effort on the partofWilliam Ellegood (mentioned above as a witness whose testimony is not worthyof belief), concerning a telephone call supposedly to Supervisor Rosenbaum in con-nection with the incidentThe General Counsel argues that it is significant thatthe tenor of Ellegood's testimony reflects the type and extensiveness of the compre-hensive 8(a) (1) campaign carried on by the Respondent. I can make no suchinference from his testimony-on the contrary, it appears to me that the threeemployees were opposed to Donhoff's effort to obtain union membership and toldhim so.There is no connection shown between this incident and action of anymember of management that is worthy of belief.It appeared to me, as the facts developed at the hearing, that the alleged "follow-ing" of Donhoff was more in the nature of Donhoff's intrusion in places where hecould not help but be seen by Milius, Moran, Ferrell, Sturm, and other supervisors.Coming now to the allegations contained in each of the complaints regarding in-terrogation and threats made by supervisory employees, I advert to the discussionabove in which I refer to the description of the jobs of buyers and assistant buyersas related by Vice President Gardner and other witnesses and I have said that I donot consider assistant buyers to be supervisors.The store oreanizational plan in itself refutes a claim that an assistant buyer assuch is automatically a supervisor.Nineteen buyers, if the assistant buyers as a classare not supervisors, would supervise on an average of six to seven employees each;if the assistant buyers are to be considered supervisors, then each would direct twoto three employees each. Jt would seem odd to have the buyer supervising the as-sistant buyer and he and the assistant buyer supervising two or three employees.Obviously, this is not the case: the whole of reliable testimony here shows that theassistant buyers are not supervisors.For the reasons stated, and because it has not been affirmatively shown that theirduties and responsibilities were such. during the times mentioned. to qualify themas supervisors, I expressly find that Nichols, Shields, Balough, Hickey, and Hettigerwere not supervisors. and that any questions asked or statements made by any ofthem ss alleged (Balough, Hettiger. Hickey, and Shields in Case No. 9-CA-2331,and Nichols in Case No. 9-CA-2363) were, if made, not to be attributed to theRespondent or its management.Des Moines Foods, Inc.,129 NLRB 890, enfd. KAUFMAN'S OF KENTUCKY183296 F. 2d 285 (C.A. 8). Consequently, these parts of the complaints should bedismissed.The complaint alleges and in some respects specifies certain conversations betweenbuyers and other supervisors in which statements are said to have been made bythese supervisors and questions asked by them which amount to antiunion state-ments with implication of threats regarding union activity of employees, and inter-rogation to determine which of the many employees were members of, interested in,or active on behalf of the Union. Testimony in support of these allegations concernsconversations between Ferrell and Cecilia Eberenz and Jo Ann 1son, between Sturmand Cowles and Swimme, conversations between Rothschild and Swimme, commentsmade by Sturm to Donhoff in the presence of Huffman, comments made by Chana-berry, and questions by Moran directed to certain individual employees.Management did, I am sure, in framing its instructions to supervisors regardinghow far they should go in talking to employees about the Union or its activities orthe activities of employees, attempt to erect guideposts which would leave theRespondent free from any charge of interrogation or a charge of threats or forceor coercion against an employee regarding union activity.However, the assignment,of course, was difficult for the buyers to perform literally, especially when in anumber of instances they themselves were approached by employees with questionsregarding the Union.The testimony of Philip Ferrell, a buyer, regarding how hemet the questions or how he dealt with individual situations is illuminating and itseems to me, although perhaps unintentionally, that Ferrell did at times makestatements which could be interpreted as violative of the Act-for example, thatemployees ought not to take part in union activities.Certainly store policy wasplain-management did not want to deal with the Union. The conversations inwhich Sturm and Moran were involved apparently were of somewhat the samenature, although it is clear that some supervisors did ask questions of employeesas to what they were doing and, as a result, discussions concerning the Union'occurred.It is argued on behalf of Respondent that the fact that the Company made sug-gestions to its supervisory personnel as to arguments which might be used againstthe Union is not inconsistent with its announced policy, since the Company legallywas entitled to give the employees arguments, and to express its views to its em-ployees, about the advisability of unions, so long as it did so within the limitsprescribed by the Act.The real question is whether or not the supervisors did staywithin the limits of instructions given to them by management under its announcedpolicy.It clearly appears that, intentionally or not, there were a number of in-stances where the bounds of legal propriety were exceeded by supervisors and state-ments made and questions asked in violation of the Act in that they could be mis-construed and tended toward interference or coercion or intimidation within themeaning of Sections 7 and 8(a) (1).Turning now to the question of whether or not the circulation of the petition byDay with the assistance of certain employees constituted an illegal interference, Ithink it did. It would seem that there was considerable unrest in the store by reasonof the union organization campaign at the time the petition was circulated and thatitwould be to the obvious benefit of the Company, in pursuance of its oppositionto the Union, to have a list of employees who had expressed themselves as beingopposed to the Union.Circumstances surrounding the circulation of the petitionare suspicious in themselves.The circulation was under the supervision of Day,signatureswere solicited openly at the store during store hours, and the resultswere supplied to Vice President Milius as each employee assigned to the job finishedhis work in that respect.It is argued on behalf of the Respondent that Day involved himself in the circula-tion of the petition without authority because the agreement between him and theRespondent concerning his employment provided that he would not commit any unfairlabor practice.That is not absolute protection to the Company.Whether Day didcommit an unfair labor practice binding on the Respondent, concerns only the viola-tion of his agreement with the Respondent and is a matter to be adjusted betweenthe two. If an unfair labor practice ensued, it is the responsibility of management. Itis argued that because Milius was not aware of what Day was doing and that becauseSturm and Ferrell, if they participated in the circulation of the petition, did so ontheir own and without actual or constructive authority from the Respondent, becausethe commission of an unfair labor practice was contrary to store policy and to instruc-tions both written and oral given to the buyers, then the Respondent must beabsolved from any result or impact caused by reason of the circulation of the petitionwhen signatures were affixed to it by store employees in the store. It was arguedfurther that the circulation of the petition did not constitute an unfair labor practicesince there is no evidence that the employees involved in the circulation of the petition 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere coerced or intimidated in any way, or that any intimidation or coercion, eitheractual or implied, was used in obtaining the signatures or that the petition wasanything except a free expression of employee opinion as guaranteed by Section 7 ofthe Act.With these arguments, I disagree.To me, the circulation of the petitiondiffers from the circumstances of the posting of the no-solicitation rule.The petitionitselfwas new, was exhibited and circulated at a time when the employees wereintensely interested in the progress of union organization, and naturally interested inkeeping their jobs.What could be easier than to sign a petition at the request ofDay or his representative, knowing that it was promanagement in nature, since anemployee would not want to refuse and therefore impliedly be subject to being taggedas a union adherent.To me, the petition itself demonstrates company animus and aprohibited display of antiunion activity which would, in and of itself, tend to influenceemployees in their free choice as to whether or not they wanted the Union as theirrepresentative.The complaint in Case No. 9-CA-2363 alleges the discriminatory discharge ofMorgan P. Sheehan, Jr., because of his sympathy for, membership in, and activitieson behalf of the Union. I shall recommend the dismissal of this part of the com-plaint in that case. It is true that Sheehan was a member of the Union and was oneof its advocates.However, the circumstances of his discharge are such as to showthat he engaged in subordination of an aggravated type in a situation where therewas no excuse for it and that the circumstances indicate that the discharge wasseparate and apart from anything having to do with his union activities.The complaint in Case No. 9-CA-2331 alleges the discriminatory discharge ofJo Ann Ison, Lucille Huffman, and Lawrence Donhoff. Each of these three wasactively engaged in support of the Union and certainly the officials of the store knewof their interest in organizing activity.On the basis of the facts as reflected by thetestimony I think the General Counsel has failed to show sufficient proof in supportof the allegation of discriminatory discharge.The inference is there-Donhoff was a known union adherent at the time he waslaid off.However, the real interest displayed in Donhoff's activities as a unionsympathizer became apparent only after his discharge and when his actions, in goingin and out, through the store, and talking to salespersons (with the knowledge ofcompany supervisors, made his presence unwelcome and he himself unpopular withstoremanagement. I fail to find that his discharge was occasioned by his unionmembership or activities on behalf of the Union, but find that he was laid off innormal course during the post-Easter scheduling of work for employees; and thatother employees retained held seniority over him and were qualified to do the work.The case of Jo Ann Ison, an alleged discriminatee, is weak because I do not believeshe told the whole truth in regard to her claim that Gardner made statements to herin connection with the payroll survey and her salary increase said to have been madeto influence her against the Union. I do not accept in full her version of her discus-sions with Ferrell concerning the Union. She was discharged for violation of storerules and regulations, according to the Respondent.According to the GeneralCounsel and the Charging Party, she was discharged solely because of her activitiesfor and membership in the Union.Actually, the real reason for her discharge asfor the discharge of Huffman and six others was because of the result of the "shop-ping" and the observation of their activities at particular times by shoppers employedby the Morse Investigating Bureau.Although the employees discharged for thisreason were not told directly by the personnel director that their employment wasterminated because of irregularities in connection with their handling of store money,nevertheless the testimony of several of the discharged employees (not includingIson) clearly shows that they had a very goodidea asto the real cause of their dis-charge.I observed Morse and his two shoppersas witnesses,have analyzed care-fully their testimony and the documentary evidence in support of their reports to thestore concerning the defalcations mentioned, and have no reason to doubt their sub-stantial accuracy.Accordingly, I find thatIson wasdischarged for proper cause.And so was Huffman. I doubt her complete frankness; her credibility has beenshadowed by inflations of fact as presented by her in her testimony as compared withthe testimony of those I consider to be reputable witnesses.For example, the cut-ting her off of a birthday dinner was presented as evidence of discriminationagainsther.Actually, had the matter been investigated, she and any other interested personwould have known that the dinner had been discontinued for a very good and validreason.I think her discharge was essentially with proper and iust cause,stemmingfrom her failure to account properly for moneys for sales collected by her, and,accordingly, I shall recommend that the allegations of the complaint as to her dis-criminatory discharge be dismissed. KAUFMAN'S OF KENTUCKY185I find that the Respondent has violated Section 8(a)(1) of the Act by, throughcertain of its supervisors above mentioned, interrogating its employees concerningtheir union activities and soliciting them to sign an antiunion petition.At the sametime, I find that there is an inference that the discharge of Ison and Huffman eachwas based on the valid reason that, notwithstanding the Respondent's knowledge oftheir union membership and activity, there was good cause to believe that theywere unsatisfactory employees and therefore subject to termination of their employ-ment.The inference herein cannot be drawn so far as to raise an unrebuttable pre-sumption that their union activity was the main and real reason for the respectivedischarge of each. In this connection, it should be noted that the very life of thedepartment store may depend upon the accurate accounting of the cash collected byits salespersons, and that it is not unreasonable, as here, that an inflexible rule belaid down (as testified to by Vice President Gardner) that a violation of the ruleregarding the handling of cash be made a ground for automatic discharge.As theBoard said in Frosty Morn Meats, Inc., 127 NLRB 1586, 1588:Consideration should be given to the purpose fo the rule, which is to pre-vent financial loss to Respondent . . . in view thereof, Shaw's infraction wasnot an inconsequential matter to [the employer] and we cannot say he was dis-charged therefor.Under all the circumstances, we are not satisfied that thecomplaint's allegations in Shaw's case are supported by a preponderance of theevidence.We shall dismiss the complaint insofar as it alleges that Shaw wasdischarged in violation of the Act 24IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThose activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Company as set forth in section 1, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,it shall be recommended herein that it cease and desist therefrom and take certainaffirmative action found necessary to effectuate the purposes of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW.1.Kaufman-Straus Company doing business as Kaufman's of Kentucky is en-gaged in commerce within the meaning of Section 2(6) and (7) of the Act.2.Retail Clerks Union Local No. 445, of Retail Clerks International Association,AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.3.By interrogating certain of its employees at times when said employees wereat work, in respect to their union affiliation or nonaffiliation, and expressing viewsto certain of its employees so interrogated in a manner tending to intimidate,interferewith, or coerce employees in regard to their union activity, and by thecirculation of a certain petition calculated toward or resulting in the same effect,the Respondent interfered with, restrained, and coerced its employees in the exerciseof their rights guaranteed in Section 7 of the Act, and thereby did engage in and isengaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the entire record in the case, it is recommended that the Respondent, Kauf-man-Straus Company doing business as Kaufman's of Kentucky, its officers, agents,successors, and assigns, shall:24On petition for review of the Board's Order In this case the Circuit Court of Appealsfor the Fifth Circuit, 49 LRRM 2159, said, in refusing enforcement of the Board's por-tion of the Order for reinstatement, that the evidence supported the inference that thedischarge was for union activities, but at the same time the evidence showed there wasgood cause to fire the employee for being an unsatisfactory worker. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from:(a) Interrogatingany of itsemployees regarding their union membership in,or any activities on behalf of,any labor organization,or taking any affirmative ac-tion to determine who among its employees are or are not members of any labororganization.(b) Interfering with,restraining,or coercing its employees,or in any othermanner, in the exerciseof their rightto self-organization,to form labor organiza-tions, to loin or assistRetail Clerks Union Local No. 445, ofRetail Clerks Inter-national Association,AFL-CIO, or any otherlabor organization,to bargain collec-tivelythrough representatives of their own free choice,and to engage in otherconcerted activities for the purpose of collective bargaining or other mutual aid orprotection,or to refrain from any and all such activities,except to the extent thatsuch right may be affected by an agreement requiring membership in a labororganization as a condition of employment,as authorized in Section 8(a)(3) of theAct, as amended.2.Take thefollowing affirmative action which it is found will effectuate thepolicies ofthe Act:(a) Post at its place of business in its office and at its store in Louisville.Kentucky,copies of the notice attached hereto marked"Appendix."25Copies of saidnotice, to be furnishedby theRegionalDirector for the Ninth Region,shall,after being duly signed by an official representative of the Respondent,be postedby itimmediately upon receipt thereof, and be maintainedby itfor 60 consecutivedays thereafter,in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken by the Respondentto insure that said notice is not altered,defaced,or covered by any other material.(b)Notify the Regional Director for the Ninth Region,inwriting,within 10days from the date of this Recommended Order, what steps have been taken tocomply herewith.2625 In the event that this Recommended Order shall be adopted by the Board, the words"A Decision and Order" shall be substituted for the words "The Recommendations of aTrial Examiner" In the notice. In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order."28 Inthe event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for the Ninth Region, in writing,within 10 days from the date of this Order, what steps the Respondent has taken tocomply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelationsAct, wenotify our employees that:WE WILL NOT interrogate our employees concerning their union activitieson behalf of Retail Clerks Union Local No. 445, of Retail Clerks InternationalAssociation,AFL-CIO,or any other labor organization of our employees, orthreaten them with reprisals or seek to induce their relinquishment of theirunion membership or activities in a manner violative of Section 8(a)(1).WE WILL NOT in any manner interfere with, restrain,or coerce our em-ployees in the exercise of their rights to self-organization,to form,join, orassistRetail Clerks Union Local No. 445, of Retail Clerks International As-sociation,AFL-CIO,or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid orprotection,or to refrain from any or all of such activities,except to the extentthat such right may be affected by an agreement requiring membership in alabor organization as a condition of employment,as authorized in Section8(a) (3) of the National Labor Relations Act.All of our employees are free to become or remain members or to refrain frombecoming or remaining members of the above-named Union, or any other labororganization,except to the extent that this right may be affected by an agreement LEE-ROWAN COMPANY187in conformity with Section 8(a)(3) of theAct.Wewill not discriminate againstany employee because of membership in or activity on behalf of any such labororganization.KAUFMAN-STRAUS COMPANYDOING BUSINESSAS KAUFMAN'S OF KENTUCKY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, TransitBuilding, 4th and Vine Streets,Cincinnati 2, Ohio, Telephone Number, Dunbar1-1420, if they have any question concerning this notice or compliance with itsprovisions.Lee-Rowan CompanyandInternational Brotherhood of Boiler-makers,Iron Shipbuilders,Blacksmiths,Forgers and Helpers,Lodge1012, AFL-CIO.Case No. 14-CA-2653.May 16, 1962DECISION AND ORDEROn March 5, 1962, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief.The Board i has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and adopts the findings, conclusions, and recommendations ofthe Trial Examiner.'ORDERThe Board adopts the Recommended Order of the Trial Examineras its Order.'Pursuant to the provisions of Section3(b) of the Actthe Board has delegated itspowers in connection with this caseto a three-member panel[Chairman McCulloch andMembers Rodgers and Fanning].2In finding in the representationproceeding that the lineleaderswere supervisors, theBoard did not treat the determination made in CaseNo. 14-CA-2255. 129 NLRB 980, asto the status of the line leaders asres judecataon that IssueThe Board didconsiderthe earlier determination but then stated:"..the record in the instant case indicatesthat the line leaders continue to possess supervisory dutiesand responsibilitiespreviouslyfound by the Board "INTERMEDIATE REPORTSTATEMENT OF THE CASEThisproceeding,brought under Section 10(b) of the National Labor RelationsAct, as amended(61 Stat.136; 73 Stat.519), was heard before GeorgeA. Downing,137 NLRB No. 16.